Exhibit 10.10

 

THE 2003 INCENTIVE AWARD PLAN

 

OF

 

REALTY INCOME CORPORATION

 

(As amended and restated February 21, 2006)

 

Realty Income Corporation, a Maryland corporation, has adopted the 2003
Incentive Award Plan of Realty Income Corporation, (the “Plan”), effective
May 6, 2003, for the benefit of its eligible employees, consultants and
directors.

 

The purposes of the Plan are as follows:

 

(1)           To provide an additional incentive for directors, Employees and
Consultants (as such terms are defined below) to further the growth, development
and financial success of the Company by personally benefiting through the
ownership of Company stock and/or rights which recognize such growth,
development and financial success.

 

(2)           To enable the Company and it subsidiaries to obtain and retain the
services of directors, Employees and Consultants considered essential to the
long range success of the Company by offering them an opportunity to own stock
in the Company and/or rights which will reflect the growth, development and
financial success of the Company.

 


ARTICLE I.
DEFINITIONS


 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 


1.1           “ADMINISTRATOR” SHALL MEAN THE ENTITY THAT CONDUCTS THE GENERAL
ADMINISTRATION OF THE PLAN AS PROVIDED HEREIN. WITH REFERENCE TO THE
ADMINISTRATION OF THE PLAN WITH RESPECT TO OPTIONS AND RESTRICTED STOCK GRANTED
TO INDEPENDENT DIRECTORS, THE TERM “ADMINISTRATOR” SHALL REFER TO THE BOARD.
WITH REFERENCE TO THE ADMINISTRATION OF THE PLAN WITH RESPECT TO ANY OTHER
AWARD, THE TERM “ADMINISTRATOR” SHALL REFER TO THE COMMITTEE UNLESS THE BOARD
HAS ASSUMED THE AUTHORITY FOR ADMINISTRATION OF THE PLAN GENERALLY AS PROVIDED
IN SECTION 10.1.


 


1.2           “AWARD” SHALL MEAN AN OPTION, A RESTRICTED STOCK AWARD, A
PERFORMANCE AWARD, A DIVIDEND EQUIVALENTS AWARD, A DEFERRED STOCK AWARD, A STOCK
PAYMENT AWARD OR A STOCK APPRECIATION RIGHT WHICH MAY BE AWARDED OR GRANTED
UNDER THE PLAN (COLLECTIVELY, “AWARDS”).


 


1.3           “AWARD AGREEMENT” SHALL MEAN A WRITTEN AGREEMENT EXECUTED BY AN
AUTHORIZED OFFICER OF THE COMPANY AND THE HOLDER WHICH SHALL CONTAIN SUCH TERMS
AND CONDITIONS WITH RESPECT TO AN AWARD AS THE ADMINISTRATOR SHALL DETERMINE,
CONSISTENT WITH THE PLAN.


 


1.4           “AWARD LIMIT” SHALL MEAN ONE MILLION SIX HUNDRED THOUSAND
(1,600,000) SHARES OF COMMON STOCK, AS ADJUSTED PURSUANT TO SECTION 11.3;
PROVIDED, HOWEVER, THAT SOLELY WITH RESPECT TO PERFORMANCE AWARDS GRANTED
PURSUANT TO SECTION 8.2(B), AWARD LIMIT SHALL MEAN FIVE MILLION DOLLARS
($5,000,000).


 


1.5           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.6           “CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.
“COMMITTEE” SHALL MEAN THE COMPENSATION COMMITTEE OF THE BOARD, OR ANOTHER
COMMITTEE OR SUBCOMMITTEE OF THE BOARD, APPOINTED AS PROVIDED IN SECTION 10.1.


 


1.7           “COMMON STOCK” SHALL MEAN THE COMMON STOCK OF THE COMPANY, PAR
VALUE $1.00 PER SHARE.


 


1.8           “COMPANY” SHALL MEAN REALTY INCOME CORPORATION, A MARYLAND
CORPORATION.


 


1.9           “CONSULTANT” SHALL MEAN ANY CONSULTANT OR ADVISER IF:


 


(A)           THE CONSULTANT OR ADVISER RENDERS BONA FIDE SERVICES TO THE
COMPANY OR ANY SUBSIDIARY;


 


(B)           THE SERVICES RENDERED BY THE CONSULTANT OR ADVISER ARE NOT IN
CONNECTION WITH THE OFFER OR SALE OF SECURITIES IN A CAPITAL-RAISING TRANSACTION
AND DO NOT DIRECTLY OR INDIRECTLY PROMOTE OR MAINTAIN A MARKET FOR THE COMPANY’S
SECURITIES; AND


 


(C)           THE CONSULTANT OR ADVISER IS A NATURAL PERSON WHO HAS CONTRACTED
DIRECTLY WITH THE COMPANY TO RENDER SUCH SERVICES.

 

1

--------------------------------------------------------------------------------


 


1.10         “DEFERRED STOCK” SHALL MEAN COMMON STOCK AWARDED UNDER ARTICLE VIII
OF THE PLAN.


 


1.11         “DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD.


 


1.12         “DIVIDEND EQUIVALENT” SHALL MEAN A RIGHT TO RECEIVE THE EQUIVALENT
VALUE (IN CASH OR COMMON STOCK) OF DIVIDENDS PAID ON COMMON STOCK, AWARDED UNDER
ARTICLE VIII OF THE PLAN.


 


1.13         “DRO” SHALL MEAN A DOMESTIC RELATIONS ORDER AS DEFINED BY THE CODE
OR TITLE I OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,
OR THE RULES THEREUNDER.


 


1.14         “EMPLOYEE” SHALL MEAN ANY OFFICER OR OTHER EMPLOYEE (AS DEFINED IN
ACCORDANCE WITH SECTION 3401(C) OF THE CODE) OF THE COMPANY, OR OF ANY
SUBSIDIARY.


 


1.15         “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


1.16         “FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK AS OF A GIVEN DATE
SHALL BE (A) THE CLOSING PRICE OF A SHARE OF COMMON STOCK ON THE PRINCIPAL
EXCHANGE ON WHICH SHARES OF COMMON STOCK ARE THEN TRADING, IF ANY (OR AS
REPORTED ON ANY COMPOSITE INDEX WHICH INCLUDES SUCH PRINCIPAL EXCHANGE), ON THE
TRADING DAY PREVIOUS TO SUCH DATE, OR IF SHARES WERE NOT TRADED ON THE TRADING
DAY PREVIOUS TO SUCH DATE, THEN ON THE NEXT PRECEDING DATE ON WHICH A TRADE
OCCURRED, OR (B) IF COMMON STOCK IS NOT TRADED ON AN EXCHANGE BUT IS QUOTED ON
NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, THE MEAN BETWEEN THE CLOSING
REPRESENTATIVE BID AND ASKED PRICES FOR THE COMMON STOCK ON THE TRADING DAY
PREVIOUS TO SUCH DATE AS REPORTED BY NASDAQ OR SUCH SUCCESSOR QUOTATION SYSTEM,
OR (C) IF COMMON STOCK IS NOT PUBLICLY TRADED ON AN EXCHANGE AND NOT QUOTED ON
NASDAQ OR A SUCCESSOR QUOTATION SYSTEM, THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK AS ESTABLISHED BY THE ADMINISTRATOR ACTING IN GOOD FAITH.


 


1.17         “HOLDER” SHALL MEAN A PERSON WHO HAS BEEN GRANTED OR AWARDED AN
AWARD.


 


1.18         “INCENTIVE STOCK OPTION” SHALL MEAN AN OPTION WHICH CONFORMS TO THE
APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE AND WHICH IS DESIGNATED AS AN
INCENTIVE STOCK OPTION BY THE ADMINISTRATOR.


 


1.19         “INDEPENDENT DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD WHO IS NOT
AN EMPLOYEE OF THE COMPANY.


 


1.20         “NON-QUALIFIED STOCK OPTION” SHALL MEAN AN OPTION WHICH IS NOT
DESIGNATED AS AN INCENTIVE STOCK OPTION BY THE ADMINISTRATOR OR WHICH DOES NOT
CONFORM TO THE APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE.


 


1.21         “OPTION” SHALL MEAN A STOCK OPTION GRANTED UNDER ARTICLE IV OF THE
PLAN. AN OPTION GRANTED UNDER THE PLAN SHALL, AS DETERMINED BY THE
ADMINISTRATOR, BE EITHER A NON-QUALIFIED STOCK OPTION OR AN INCENTIVE STOCK
OPTION; PROVIDED, HOWEVER, THAT OPTIONS GRANTED TO INDEPENDENT DIRECTORS AND
CONSULTANTS SHALL BE NON-QUALIFIED STOCK OPTIONS.


 


1.22         “OWNERSHIP LIMIT” SHALL MEAN THE OWNERSHIP OF NOT MORE THAN 9.8% OF
THE OUTSTANDING SHARES OF COMMON STOCK (AS DEFINED IN THE COMPANY’S AMENDED AND
RESTATED CERTIFICATE OF INCORPORATION) OF THE COMPANY.


 


1.23         “PERFORMANCE AWARD” SHALL MEAN A CASH BONUS, STOCK BONUS OR OTHER
PERFORMANCE OR INCENTIVE AWARD THAT IS PAID IN CASH, COMMON STOCK OR A
COMBINATION OF BOTH, AWARDED UNDER ARTICLE VIII OF THE PLAN.


 


1.24         “PERFORMANCE CRITERIA” SHALL MEAN THE FOLLOWING BUSINESS CRITERIA
WITH RESPECT TO THE COMPANY, ANY SUBSIDIARY OR ANY DIVISION OR OPERATING UNIT:
(A) NET INCOME, (B) PRE-TAX INCOME, (C) OPERATING INCOME, (D) CASH FLOW,
(E) EARNINGS PER SHARE, (F) RETURN ON EQUITY, (G) RETURN ON INVESTED CAPITAL OR
ASSETS, (H) COST REDUCTIONS OR SAVINGS, (I) FUNDS FROM OPERATIONS, (J)
APPRECIATION IN THE FAIR MARKET VALUE OF COMMON STOCK, AND (K) EARNINGS BEFORE
ANY ONE OR MORE OF THE FOLLOWING ITEMS: INTEREST, TAXES, DEPRECIATION OR
AMORTIZATION; EACH AS DETERMINED IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES OR SUBJECT TO SUCH ADJUSTMENTS AS MAY BE SPECIFIED BY THE
COMMITTEE WITH RESPECT TO A PERFORMANCE AWARD.


 


1.25         “PLAN” SHALL MEAN THE 2003 INCENTIVE AWARD PLAN OF REALTY INCOME
CORPORATION.


 


1.26         “RESTRICTED STOCK” SHALL MEAN COMMON STOCK AWARDED UNDER
ARTICLE VII OF THE PLAN.


 


1.27         “RULE 16B-3” SHALL MEAN RULE 16B-3 PROMULGATED UNDER THE EXCHANGE
ACT, AS SUCH RULE MAY BE AMENDED FROM TIME TO TIME.


 


1.28         “SECTION 162(M) PARTICIPANT” SHALL MEAN ANY EMPLOYEE DESIGNATED BY
THE ADMINISTRATOR AS AN EMPLOYEE WHOSE COMPENSATION FOR THE FISCAL YEAR IN WHICH
THE EMPLOYEE IS SO DESIGNATED OR A FUTURE FISCAL YEAR MAY BE SUBJECT TO THE
LIMIT ON DEDUCTIBLE COMPENSATION IMPOSED BY SECTION 162(M) OF THE CODE.


 


1.29         “SECURITIES ACT” SHALL MEAN THE SECURITIES ACT OF 1933, AS AMENDED.

 

2

--------------------------------------------------------------------------------


 


1.30         “STOCK APPRECIATION RIGHT” SHALL MEAN A STOCK APPRECIATION RIGHT
GRANTED UNDER ARTICLE IX OF THE PLAN.


 


1.31         “STOCK PAYMENT” SHALL MEAN (A) A PAYMENT IN THE FORM OF SHARES OF
COMMON STOCK, OR (B) AN OPTION OR OTHER RIGHT TO PURCHASE SHARES OF COMMON
STOCK, AS PART OF A DEFERRED COMPENSATION ARRANGEMENT, MADE IN LIEU OF ALL OR
ANY PORTION OF THE COMPENSATION, INCLUDING WITHOUT LIMITATION, SALARY, BONUSES
AND COMMISSIONS, THAT WOULD OTHERWISE BECOME PAYABLE TO AN EMPLOYEE OR
CONSULTANT IN CASH, AWARDED UNDER ARTICLE VIII OF THE PLAN.


 


1.32         “SUBSIDIARY” SHALL MEAN ANY CORPORATION IN AN UNBROKEN CHAIN OF
CORPORATIONS BEGINNING WITH THE COMPANY IF EACH OF THE CORPORATIONS OTHER THAN
THE LAST CORPORATION IN THE UNBROKEN CHAIN THEN OWNS STOCK POSSESSING FIFTY
PERCENT (5 0%) OR MORE OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK IN ONE OF THE OTHER CORPORATIONS IN SUCH CHAIN. “SUBSIDIARY” SHALL ALSO
MEAN ANY PARTNERSHIP IN WHICH THE COMPANY, OR ANY SUBSIDIARY, OWNS MORE THAN 50
PERCENT OF THE CAPITAL OR PROFITS INTERESTS.


 


1.33         “SUBSTITUTE AWARD” SHALL MEAN AN OPTION GRANTED UNDER THIS PLAN
UPON THE ASSUMPTION OF, OR IN SUBSTITUTION FOR, OUTSTANDING EQUITY AWARDS
PREVIOUSLY GRANTED BY A COMPANY OR OTHER ENTITY IN CONNECTION WITH A CORPORATE
TRANSACTION, SUCH AS A MERGER, COMBINATION, CONSOLIDATION OR ACQUISITION OF
PROPERTY OR STOCK; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE TERM
“SUBSTITUTE AWARD” BE CONSTRUED TO REFER TO AN AWARD MADE IN CONNECTION WITH THE
CANCELLATION AND REPRICING OF AN OPTION.


 


1.34         “TERMINATION OF CONSULTANCY” SHALL MEAN THE TIME WHEN THE
ENGAGEMENT OF A HOLDER AS A CONSULTANT TO THE COMPANY OR A SUBSIDIARY IS
TERMINATED FOR ANY REASON, WITH OR WITHOUT CAUSE, INCLUDING, BUT NOT BY WAY OF
LIMITATION, BY RESIGNATION, DISCHARGE, DEATH OR RETIREMENT, BUT EXCLUDING
TERMINATIONS WHERE THERE IS A SIMULTANEOUS COMMENCEMENT OF EMPLOYMENT WITH THE
COMPANY OR ANY SUBSIDIARY. THE ADMINISTRATOR, IN ITS ABSOLUTE DISCRETION, SHALL
DETERMINE THE EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO TERMINATION OF
CONSULTANCY, INCLUDING, BUT NOT BY WAY OF LIMITATION, THE QUESTION OF WHETHER A
TERMINATION OF CONSULTANCY RESULTED FROM A DISCHARGE FOR GOOD CAUSE, AND ALL
QUESTIONS OF WHETHER A PARTICULAR LEAVE OF ABSENCE CONSTITUTES A TERMINATION OF
CONSULTANCY. NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, THE COMPANY OR ANY
SUBSIDIARY HAS AN ABSOLUTE AND UNRESTRICTED RIGHT TO TERMINATE A CONSULTANT’S
SERVICE AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN WRITING.


 


1.35         “TERMINATION OF DIRECTORSHIP” SHALL MEAN THE TIME WHEN A HOLDER WHO
IS AN INDEPENDENT DIRECTOR CEASES TO BE A DIRECTOR FOR ANY REASON, INCLUDING,
BUT NOT BY WAY OF LIMITATION, A TERMINATION BY RESIGNATION, FAILURE TO BE
ELECTED, DEATH OR RETIREMENT. THE BOARD, IN ITS SOLE AND ABSOLUTE DISCRETION,
SHALL DETERMINE THE EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO TERMINATION
OF DIRECTORSHIP WITH RESPECT TO INDEPENDENT DIRECTORS.


 


1.36         “TERMINATION OF EMPLOYMENT” SHALL MEAN THE TIME WHEN THE
EMPLOYEE-EMPLOYER RELATIONSHIP BETWEEN A HOLDER AND THE COMPANY OR ANY
SUBSIDIARY IS TERMINATED FOR ANY REASON, WITH OR WITHOUT CAUSE, INCLUDING, BUT
NOT BY WAY OF LIMITATION, A TERMINATION BY RESIGNATION, DISCHARGE, DEATH,
DISABILITY OR RETIREMENT; BUT EXCLUDING (A) TERMINATIONS WHERE THERE IS A
SIMULTANEOUS REEMPLOYMENT OR CONTINUING EMPLOYMENT OF A HOLDER BY THE COMPANY OR
ANY SUBSIDIARY, (B) AT THE DISCRETION OF THE ADMINISTRATOR, TERMINATIONS WHICH
RESULT IN A TEMPORARY SEVERANCE OF THE EMPLOYEE-EMPLOYER RELATIONSHIP, AND
(C) AT THE DISCRETION OF THE ADMINISTRATOR, TERMINATIONS WHICH ARE FOLLOWED BY
THE SIMULTANEOUS ESTABLISHMENT OF A CONSULTING RELATIONSHIP BY THE COMPANY OR A
SUBSIDIARY WITH THE FORMER EMPLOYEE. THE ADMINISTRATOR, IN ITS ABSOLUTE
DISCRETION, SHALL DETERMINE THE EFFECT OF ALL MATTERS AND QUESTIONS RELATING TO
TERMINATION OF EMPLOYMENT, INCLUDING, BUT NOT BY WAY OF LIMITATION, THE QUESTION
OF WHETHER A TERMINATION OF EMPLOYMENT RESULTED FROM A DISCHARGE FOR GOOD CAUSE,
AND ALL QUESTIONS OF WHETHER A PARTICULAR LEAVE OF ABSENCE CONSTITUTES A
TERMINATION OF EMPLOYMENT; PROVIDED, HOWEVER, THAT, WITH RESPECT TO INCENTIVE
STOCK OPTIONS, UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION, A LEAVE OF ABSENCE, CHANGE IN STATUS FROM AN EMPLOYEE TO AN
INDEPENDENT CONTRACTOR OR OTHER CHANGE IN THE EMPLOYEE-EMPLOYER RELATIONSHIP
SHALL CONSTITUTE A TERMINATION OF EMPLOYMENT IF, AND TO THE EXTENT THAT, SUCH
LEAVE OF ABSENCE, CHANGE IN STATUS OR OTHER CHANGE INTERRUPTS EMPLOYMENT FOR THE
PURPOSES OF SECTION 422(A)(2) OF THE CODE AND THE THEN APPLICABLE REGULATIONS
AND REVENUE RULINGS UNDER SAID SECTION.


 


ARTICLE II.
SHARES SUBJECT TO PLAN


 


2.1           SHARES SUBJECT TO PLAN.


 


(A)           THE SHARES OF STOCK SUBJECT TO AWARDS SHALL BE COMMON STOCK,
INITIALLY SHARES OF THE COMPANY’S COMMON STOCK. SUBJECT TO ADJUSTMENT AS
PROVIDED IN SECTION 11.3, THE AGGREGATE NUMBER OF SUCH SHARES WHICH MAY BE
ISSUED UPON EXERCISE OF SUCH OPTIONS OR RIGHTS OR UPON ANY SUCH AWARDS UNDER THE
PLAN SHALL NOT EXCEED THREE MILLION FOUR HUNDRED AND TWENTY EIGHT THOUSAND
(3,428,000). THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF SUCH OPTIONS
OR RIGHTS OR UPON ANY SUCH AWARDS MAY BE EITHER PREVIOUSLY AUTHORIZED BUT
UNISSUED SHARES OR TREASURY SHARES.

 

3

--------------------------------------------------------------------------------


 


(B)           THE MAXIMUM NUMBER OF SHARES WHICH MAY BE SUBJECT TO AWARDS
GRANTED UNDER THE PLAN TO ANY INDIVIDUAL IN ANY CALENDAR YEAR SHALL NOT EXCEED
THE AWARD LIMIT. TO THE EXTENT REQUIRED BY SECTION 162(M) OF THE CODE, SHARES
SUBJECT TO OPTIONS WHICH ARE CANCELED CONTINUE TO BE COUNTED AGAINST THE AWARD
LIMIT.


 


2.2           ADD-BACK OF OPTIONS AND OTHER RIGHTS. IF ANY OPTION, OR OTHER
RIGHT TO ACQUIRE SHARES OF COMMON STOCK UNDER ANY OTHER AWARD UNDER THE PLAN,
EXPIRES OR IS CANCELED WITHOUT HAVING BEEN FULLY EXERCISED, OR IS EXERCISED IN
WHOLE OR IN PART FOR CASH AS PERMITTED BY THE PLAN, THE NUMBER OF SHARES SUBJECT
TO SUCH OPTION OR OTHER RIGHT BUT AS TO WHICH SUCH OPTION OR OTHER RIGHT WAS NOT
EXERCISED PRIOR TO ITS EXPIRATION, CANCELLATION OR EXERCISE MAY AGAIN BE
OPTIONED, GRANTED OR AWARDED HEREUNDER, SUBJECT TO THE LIMITATIONS OF
SECTION 2.1. FURTHERMORE, ANY SHARES SUBJECT TO AWARDS WHICH ARE ADJUSTED
PURSUANT TO SECTION 11.3 AND BECOME EXERCISABLE WITH RESPECT TO SHARES OF STOCK
OF ANOTHER CORPORATION SHALL BE CONSIDERED CANCELLED AND MAY AGAIN BE OPTIONED,
GRANTED OR AWARDED HEREUNDER, SUBJECT TO THE LIMITATIONS OF SECTION 2.1. SHARES
OF COMMON STOCK WHICH ARE DELIVERED BY THE HOLDER OR WITHHELD BY THE COMPANY
UPON THE EXERCISE OF ANY AWARD UNDER THE PLAN, IN PAYMENT OF THE EXERCISE PRICE
THEREOF OR TAX WITHHOLDING THEREON, MAY AGAIN BE OPTIONED, GRANTED OR AWARDED
HEREUNDER, SUBJECT TO THE LIMITATIONS OF SECTION 2.1. IF ANY SHARES OF
RESTRICTED STOCK ARE SURRENDERED BY THE HOLDER OR REPURCHASED BY THE COMPANY
PURSUANT TO SECTION 7.5 OR 7.6 HEREOF, SUCH SHARES MAY AGAIN BE OPTIONED,
GRANTED OR AWARDED HEREUNDER, SUBJECT TO THE LIMITATIONS OF SECTION 2.1.
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 2.2, NO SHARES OF COMMON STOCK
MAY AGAIN BE OPTIONED, GRANTED OR AWARDED IF SUCH ACTION WOULD CAUSE AN
INCENTIVE STOCK OPTION TO FAIL TO QUALIFY AS AN INCENTIVE STOCK OPTION UNDER
SECTION 422 OF THE CODE.


 


ARTICLE III.
GRANTING OF AWARDS


 


3.1           AWARD AGREEMENT. EACH AWARD SHALL BE EVIDENCED BY AN AWARD
AGREEMENT. AWARD AGREEMENTS EVIDENCING AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN SECTION 162(M)(4)(C) OF THE CODE
SHALL CONTAIN SUCH TERMS AND CONDITIONS AS MAY BE NECESSARY TO MEET THE
APPLICABLE PROVISIONS OF SECTION 162(M) OF THE CODE. AWARD AGREEMENTS EVIDENCING
INCENTIVE STOCK OPTIONS SHALL CONTAIN SUCH TERMS AND CONDITIONS AS MAY BE
NECESSARY TO MEET THE APPLICABLE PROVISIONS OF SECTION 422 OF THE CODE.


 


3.2           PROVISIONS APPLICABLE TO SECTION 162(M) PARTICIPANTS.


 


(A)           THE COMMITTEE, IN ITS DISCRETION, MAY DETERMINE WHETHER AN AWARD
IS TO QUALIFY AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE.


 


(B)           NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, THE
COMMITTEE MAY GRANT ANY AWARD TO A SECTION 162(M) PARTICIPANT, INCLUDING
RESTRICTED STOCK THE RESTRICTIONS WITH RESPECT TO WHICH LAPSE UPON THE
ATTAINMENT OF PERFORMANCE GOALS WHICH ARE RELATED TO ONE OR MORE OF THE
PERFORMANCE CRITERIA AND ANY PERFORMANCE OR INCENTIVE AWARD DESCRIBED IN
ARTICLE VIII THAT VESTS OR BECOMES EXERCISABLE OR PAYABLE UPON THE ATTAINMENT OF
PERFORMANCE GOALS WHICH ARE RELATED TO ONE OR MORE OF THE PERFORMANCE CRITERIA.


 


(C)           TO THE EXTENT NECESSARY TO COMPLY WITH THE PERFORMANCE-BASED
COMPENSATION REQUIREMENTS OF SECTION 162(M)(4)(C) OF THE CODE, WITH RESPECT TO
ANY AWARD GRANTED UNDER ARTICLES VII AND VIII WHICH MAY BE GRANTED TO ONE OR
MORE SECTION 162(M) PARTICIPANTS, NO LATER THAN NINETY (90) DAYS FOLLOWING THE
COMMENCEMENT OF ANY FISCAL YEAR IN QUESTION OR ANY OTHER DESIGNATED FISCAL
PERIOD OR PERIOD OF SERVICE (OR SUCH OTHER TIME AS MAY BE REQUIRED OR PERMITTED
BY SECTION 162(M) OF THE CODE), THE COMMITTEE SHALL, IN WRITING, (I) DESIGNATE
ONE OR MORE SECTION 162(M) PARTICIPANTS, (II) SELECT THE PERFORMANCE CRITERIA
APPLICABLE TO THE FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF
SERVICE, (III) ESTABLISH THE VARIOUS PERFORMANCE TARGETS, IN TERMS OF AN
OBJECTIVE FORMULA OR STANDARD, AND AMOUNTS OF SUCH AWARDS, AS APPLICABLE, WHICH
MAY BE EARNED FOR SUCH FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD
OF SERVICE, AND (IV) SPECIFY THE RELATIONSHIP BETWEEN PERFORMANCE CRITERIA AND
THE PERFORMANCE TARGETS AND THE AMOUNTS OF SUCH AWARDS, AS APPLICABLE, TO BE
EARNED BY EACH SECTION 162(M) PARTICIPANT FOR SUCH FISCAL YEAR OR OTHER
DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE. FOLLOWING THE COMPLETION OF EACH
FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR PERIOD OF SERVICE, THE
COMMITTEE SHALL CERTIFY IN WRITING WHETHER THE APPLICABLE PERFORMANCE TARGETS
HAVE BEEN ACHIEVED FOR SUCH FISCAL YEAR OR OTHER DESIGNATED FISCAL PERIOD OR
PERIOD OF SERVICE. IN DETERMINING THE AMOUNT EARNED BY A SECTION 162(M)
PARTICIPANT, THE COMMITTEE SHALL HAVE THE RIGHT TO REDUCE (BUT NOT TO INCREASE)
THE AMOUNT PAYABLE AT A GIVEN LEVEL OF PERFORMANCE TO TAKE INTO ACCOUNT
ADDITIONAL FACTORS THAT THE COMMITTEE MAY DEEM RELEVANT TO THE ASSESSMENT OF
INDIVIDUAL OR CORPORATE PERFORMANCE FOR THE FISCAL YEAR OR OTHER DESIGNATED
FISCAL PERIOD OR PERIOD OF SERVICE.


 


(D)           FURTHERMORE, NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR
ANY AWARD WHICH IS GRANTED TO A SECTION 162(M) PARTICIPANT AND IS INTENDED TO
QUALIFY AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE SHALL BE SUBJECT TO ANY ADDITIONAL LIMITATIONS
SET FORTH IN SECTION 162(M) OF THE CODE (INCLUDING ANY AMENDMENT TO SECTION

 

4

--------------------------------------------------------------------------------


 


162(M) OF THE CODE) OR ANY REGULATIONS OR RULINGS ISSUED THEREUNDER THAT ARE
REQUIREMENTS FOR QUALIFICATION AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE, AND THE PLAN SHALL BE DEEMED AMENDED TO THE
EXTENT NECESSARY TO CONFORM TO SUCH REQUIREMENTS.


 


3.3           LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN, THE PLAN, AND ANY AWARD GRANTED OR AWARDED TO ANY
INDIVIDUAL WHO IS THEN SUBJECT TO SECTION 16 OF THE EXCHANGE ACT, SHALL BE
SUBJECT TO ANY ADDITIONAL LIMITATIONS SET FORTH IN ANY APPLICABLE EXEMPTIVE
RULE UNDER SECTION 16 OF THE EXCHANGE ACT (INCLUDING ANY AMENDMENT TO RULE 16B-3
OF THE EXCHANGE ACT) THAT ARE REQUIREMENTS FOR THE APPLICATION OF SUCH EXEMPTIVE
RULE. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PLAN AND AWARDS GRANTED OR
AWARDED HEREUNDER SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO
SUCH APPLICABLE EXEMPTIVE RULE.


 


3.4           CONSIDERATION. IN CONSIDERATION OF THE GRANTING OF AN AWARD UNDER
THE PLAN, THE HOLDER SHALL AGREE, IN THE AWARD AGREEMENT, TO REMAIN IN THE
EMPLOY OF (OR TO CONSULT FOR OR TO SERVE AS AN INDEPENDENT DIRECTOR OF, AS
APPLICABLE) THE COMPANY OR ANY SUBSIDIARY FOR A PERIOD OF AT LEAST ONE YEAR (OR
SUCH SHORTER PERIOD AS MAY BE FIXED IN THE AWARD AGREEMENT OR BY ACTION OF THE
ADMINISTRATOR FOLLOWING GRANT OF THE AWARD) AFTER THE AWARD IS GRANTED (OR, IN
THE CASE OF AN INDEPENDENT DIRECTOR, UNTIL THE NEXT ANNUAL MEETING OF
STOCKHOLDERS OF THE COMPANY).


 


3.5           AT-WILL EMPLOYMENT. NOTHING IN THE PLAN OR IN ANY AWARD AGREEMENT
HEREUNDER SHALL CONFER UPON ANY HOLDER ANY RIGHT TO CONTINUE IN THE EMPLOY OF,
OR AS A CONSULTANT FOR, THE COMPANY OR ANY SUBSIDIARY, OR AS A DIRECTOR OF THE
COMPANY, OR SHALL INTERFERE WITH OR RESTRICT IN ANY WAY THE RIGHTS OF THE
COMPANY AND ANY SUBSIDIARY, WHICH ARE HEREBY EXPRESSLY RESERVED, TO DISCHARGE
ANY HOLDER AT ANY TIME FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, EXCEPT
TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN A WRITTEN EMPLOYMENT AGREEMENT
BETWEEN THE HOLDER AND THE COMPANY AND ANY SUBSIDIARY.


 


ARTICLE IV.
GRANTING OF OPTIONS TO EMPLOYEES
CONSULTANTS AND INDEPENDENT DIRECTORS


 


4.1           ELIGIBILITY. ANY EMPLOYEE, CONSULTANT OR INDEPENDENT DIRECTOR
SELECTED BY THE ADMINISTRATOR PURSUANT TO SECTION 4.4(A)(I) SHALL BE ELIGIBLE TO
BE GRANTED AN OPTION.


 


4.2           DISQUALIFICATION FOR STOCK OWNERSHIP. NO PERSON MAY BE GRANTED AN
INCENTIVE STOCK A – 6 OPTION UNDER THE PLAN IF SUCH PERSON, AT THE TIME THE
INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK POSSESSING MORE THAN 10% OF THE
TOTAL COMBINED VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY THEN
EXISTING SUBSIDIARY OR PARENT CORPORATION (WITHIN THE MEANING OF SECTION 422 OF
THE CODE) UNLESS SUCH INCENTIVE STOCK OPTION CONFORMS TO THE APPLICABLE
PROVISIONS OF SECTION 422 OF THE CODE.


 


4.3           QUALIFICATION OF INCENTIVE STOCK OPTIONS. NO INCENTIVE STOCK
OPTION SHALL BE GRANTED TO ANY PERSON WHO IS NOT AN EMPLOYEE.


 


4.4           GRANTING OF OPTIONS TO EMPLOYEES AND CONSULTANTS.


 


(A)           THE COMMITTEE SHALL FROM TIME TO TIME, IN ITS ABSOLUTE DISCRETION,
AND SUBJECT TO APPLICABLE LIMITATIONS OF THE PLAN:


 

(I)            DETERMINE WHICH EMPLOYEES OR CONSULTANTS (INCLUDING EMPLOYEES OR
CONSULTANTS WHO HAVE PREVIOUSLY RECEIVED AWARDS UNDER THE PLAN) IN ITS OPINION
SHOULD BE GRANTED OPTIONS;

 

(II)           SUBJECT TO THE AWARD LIMIT, DETERMINE THE NUMBER OF SHARES TO BE
SUBJECT TO SUCH OPTIONS GRANTED TO THE SELECTED EMPLOYEES OR CONSULTANTS;

 

(III)          SUBJECT TO SECTION 4.3, DETERMINE WHETHER SUCH OPTIONS ARE TO BE
INCENTIVE STOCK OPTIONS OR NON-QUALIFIED STOCK OPTIONS AND WHETHER SUCH OPTIONS
ARE TO QUALIFY AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE; AND

 

(IV)          DETERMINE THE TERMS AND CONDITIONS OF SUCH OPTIONS, CONSISTENT
WITH THE PLAN; PROVIDED, HOWEVER, THAT THE TERMS AND CONDITIONS OF OPTIONS
INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION AS DESCRIBED IN
SECTION 162(M)(4)(C) OF THE CODE SHALL INCLUDE, BUT NOT BE LIMITED TO, SUCH
TERMS AND CONDITIONS AS MAY BE NECESSARY TO MEET THE APPLICABLE PROVISIONS OF
SECTION 162(M) OF THE CODE.

 


(B)           UPON THE SELECTION OF AN EMPLOYEE OR CONSULTANT TO BE GRANTED AN
OPTION, THE COMMITTEE SHALL INSTRUCT THE SECRETARY OF THE COMPANY TO ISSUE THE
OPTION AND MAY IMPOSE SUCH CONDITIONS ON THE GRANT OF THE OPTION AS IT DEEMS
APPROPRIATE.

 

5

--------------------------------------------------------------------------------


 


(C)           ANY INCENTIVE STOCK OPTION GRANTED UNDER THE PLAN MAY BE MODIFIED
BY THE COMMITTEE, WITH THE CONSENT OF THE HOLDER, TO DISQUALIFY SUCH OPTION FROM
TREATMENT AS AN “INCENTIVE STOCK OPTION” UNDER SECTION 422 OF THE CODE.


 


4.5           GRANTING OF OPTIONS TO INDEPENDENT DIRECTORS. THE BOARD SHALL FROM
TIME TO TIME, IN ITS ABSOLUTE DISCRETION, AND SUBJECT TO APPLICABLE LIMITATIONS
OF THE PLAN:


 


(A)           SELECT FROM AMONG THE INDEPENDENT DIRECTORS (INCLUDING INDEPENDENT
DIRECTORS WHO HAVE PREVIOUSLY RECEIVED OPTIONS UNDER THE PLAN) SUCH OF THEM AS
IN ITS OPINION SHOULD BE GRANTED OPTIONS;


 


(B)           SUBJECT TO THE AWARD LIMIT, DETERMINE THE NUMBER OF SHARES TO BE
SUBJECT TO SUCH OPTIONS GRANTED TO THE SELECTED INDEPENDENT DIRECTORS;


 


(C)           SUBJECT TO THE PROVISIONS OF ARTICLE 5, DETERMINE THE TERMS AND
CONDITIONS OF SUCH OPTIONS, CONSISTENT WITH THE PLAN.


 

All the foregoing Option grants authorized by this Section 4.5 are subject to
stockholder approval of the Plan.

 


4.6           OPTIONS IN LIEU OF CASH COMPENSATION. OPTIONS MAY BE GRANTED UNDER
THE PLAN TO EMPLOYEES AND CONSULTANTS IN LIEU OF CASH BONUSES WHICH WOULD
OTHERWISE BE PAYABLE TO SUCH EMPLOYEES AND CONSULTANTS, PURSUANT TO SUCH
POLICIES WHICH MAY BE ADOPTED BY THE ADMINISTRATOR FROM TIME TO TIME.


 


ARTICLE V.
TERMS OF OPTIONS


 


5.1           OPTION PRICE. THE PRICE PER SHARE OF THE SHARES SUBJECT TO EACH
OPTION GRANTED TO EMPLOYEES AND CONSULTANTS SHALL BE SET BY THE COMMITTEE;
PROVIDED, HOWEVER, THAT SUCH PRICE SHALL BE NO LESS THAN THE FAIR MARKET VALUE
OF A SHARE OF COMMON STOCK ON THE DATE THE OPTION IS GRANTED. IN THE CASE OF
INCENTIVE STOCK OPTIONS GRANTED TO AN INDIVIDUAL THEN OWNING (WITHIN THE MEANING
OF SECTION 424(D) OF THE CODE) MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER
OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY SUBSIDIARY OR PARENT CORPORATION
THEREOF (WITHIN THE MEANING OF SECTION 422 OF THE CODE), SUCH PRICE SHALL NOT BE
LESS THAN 110% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE
THE OPTION IS GRANTED (OR THE DATE THE OPTION IS MODIFIED, EXTENDED OR RENEWED
FOR PURPOSES OF SECTION 424(H) OF THE CODE)..


 


5.2           OPTION TERM. THE TERM OF AN OPTION GRANTED TO AN EMPLOYEE OR
CONSULTANT SHALL BE SET BY THE COMMITTEE IN ITS DISCRETION; PROVIDED, HOWEVER,
THAT, IN THE CASE OF INCENTIVE STOCK OPTIONS, THE TERM SHALL NOT BE MORE THAN 10
YEARS FROM THE DATE THE INCENTIVE STOCK OPTION IS GRANTED, OR FIVE YEARS FROM
THE DATE THE INCENTIVE STOCK OPTION IS GRANTED IF THE INCENTIVE STOCK OPTION IS
GRANTED TO AN INDIVIDUAL THEN OWNING (WITHIN THE MEANING OF SECTION 424(D) OF
THE CODE) MORE THAN 10% OF THE TOTAL COMBINED VOTING POWER OF ALL CLASSES OF
STOCK OF THE COMPANY OR ANY SUBSIDIARY OR PARENT CORPORATION THEREOF (WITHIN THE
MEANING OF SECTION 422 OF THE CODE). EXCEPT AS LIMITED BY SECTION 5.4 AND THE
REQUIREMENTS OF SECTION 422 OF THE CODE AND REGULATIONS AND RULINGS THEREUNDER
APPLICABLE TO INCENTIVE STOCK OPTIONS, THE COMMITTEE MAY EXTEND THE TERM OF ANY
OUTSTANDING OPTION IN CONNECTION WITH ANY TERMINATION OF EMPLOYMENT OR
TERMINATION OF CONSULTANCY OF THE HOLDER, OR AMEND ANY OTHER TERM OR CONDITION
OF SUCH OPTION RELATING TO SUCH A TERMINATION.


 


5.3           OPTION VESTING.


 


(A)           THE PERIOD DURING WHICH THE RIGHT TO EXERCISE, IN WHOLE OR IN
PART, AN OPTION GRANTED TO AN EMPLOYEE OR A CONSULTANT VESTS IN THE HOLDER SHALL
BE SET BY THE COMMITTEE AND THE COMMITTEE MAY DETERMINE THAT AN OPTION MAY NOT
BE EXERCISED IN WHOLE OR IN PART FOR A SPECIFIED PERIOD AFTER IT IS GRANTED. AT
ANY TIME AFTER GRANT OF AN OPTION, THE COMMITTEE MAY, IN ITS SOLE AND ABSOLUTE
DISCRETION AND SUBJECT TO WHATEVER TERMS AND CONDITIONS IT SELECTS, ACCELERATE
THE PERIOD DURING WHICH AN OPTION GRANTED TO AN EMPLOYEE OR CONSULTANT VESTS.


 


(B)           NO PORTION OF AN OPTION GRANTED TO AN EMPLOYEE OR CONSULTANT WHICH
IS UNEXERCISABLE AT TERMINATION OF EMPLOYMENT OR TERMINATION OF CONSULTANCY, AS
APPLICABLE, SHALL THEREAFTER BECOME EXERCISABLE, EXCEPT AS MAY BE OTHERWISE
PROVIDED BY THE COMMITTEE EITHER IN THE AWARD AGREEMENT OR BY ACTION OF THE
COMMITTEE FOLLOWING THE GRANT OF THE OPTION.


 


(C)           TO THE EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF STOCK WITH
RESPECT TO WHICH “INCENTIVE STOCK OPTIONS” (WITHIN THE MEANING OF SECTION 422 OF
THE CODE, BUT WITHOUT REGARD TO SECTION 422(D) OF THE CODE) ARE EXERCISABLE FOR
THE FIRST TIME BY A HOLDER DURING ANY CALENDAR YEAR (UNDER THE PLAN AND ALL
OTHER INCENTIVE STOCK OPTION PLANS OF THE COMPANY AND ANY PARENT OR SUBSIDIARY
CORPORATION, WITHIN THE MEANING OF SECTION 422 OF THE CODE) OF THE COMPANY,
EXCEEDS $100,000, SUCH OPTIONS SHALL BE TREATED AS NON-QUALIFIED STOCK OPTIONS
TO THE EXTENT REQUIRED BY SECTION 422 OF THE CODE. THE RULE SET FORTH IN THE
PRECEDING SENTENCE SHALL BE APPLIED BY TAKING OPTIONS INTO ACCOUNT IN THE ORDER
IN WHICH THEY WERE GRANTED. FOR PURPOSES OF

 

6

--------------------------------------------------------------------------------


 


THIS SECTION 5.3(C), THE FAIR MARKET VALUE OF STOCK SHALL BE DETERMINED AS OF
THE TIME THE OPTION WITH RESPECT TO SUCH STOCK IS GRANTED.


 


5.4           EXERCISE OF OPTIONS GRANTED TO EMPLOYEES AND CONSULTANTS. AN
OPTION GRANTED TO AN EMPLOYEE OR CONSULTANT MAY ONLY BE EXERCISED BY THE
OPTIONEE WHILE SUCH OPTIONEE IS AN EMPLOYEE OR CONSULTANT, AS APPLICABLE;
PROVIDED, HOWEVER, THAT SUBJECT TO SECTION 5.3(B), THE ADMINISTRATOR MAY, IN ITS
SOLE DISCRETION, PROVIDE IN THE TERMS OF AN INDIVIDUAL AWARD AGREEMENT THAT AN
OPTION MAY BE EXERCISED SUBSEQUENT TO AN OPTIONEE’S TERMINATION OF EMPLOYMENT,
OR TERMINATION OF CONSULTANCY, AS APPLICABLE, WITHIN THE PERIODS PRESCRIBED
BELOW:


 


(A)           THE EXPIRATION OF 12 MONTHS FROM THE DATE OF THE HOLDER’S DEATH;


 


(B)           THE EXPIRATION OF 12 MONTHS FROM THE DATE OF THE HOLDER’S
TERMINATION OF EMPLOYMENT, OR TERMINATION OF CONSULTANCY, AS APPLICABLE, BY
REASON OF HIS OR HER PERMANENT AND TOTAL DISABILITY (WITHIN THE MEANING OF
SECTION 22(E)(3) OF THE CODE); OR


 


(C)           THE EXPIRATION OF 3 MONTHS FROM THE DATE OF THE HOLDER’S
TERMINATION OF EMPLOYMENT, OR TERMINATION OF CONSULTANCY , AS APPLICABLE, FOR
ANY REASON OTHER THAN SUCH HOLDER’S DEATH OR HIS OR HER PERMANENT AND TOTAL
DISABILITY, UNLESS THE HOLDER DIES WITHIN SAID THREE-MONTH PERIOD.


 


5.5           TERMS OF OPTIONS GRANTED TO INDEPENDENT DIRECTORS. THE PRICE PER
SHARE OF THE SHARES SUBJECT TO EACH OPTION GRANTED TO AN INDEPENDENT DIRECTOR
SHALL EQUAL 100% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE
THE OPTION IS GRANTED. OPTIONS GRANTED TO INDEPENDENT DIRECTORS SHALL BECOME
100% VESTED AND FULLY EXERCISABLE ON THE FIRST ANNIVERSARY OF THE DATE OF OPTION
GRANT. EACH OPTION GRANTED TO AN INDEPENDENT DIRECTOR SHALL EXPIRE ON THE
EARLIER OF 10 YEARS FROM THE DATE THE OPTION IS GRANTED OR 12 MONTHS AFTER AN
INDEPENDENT DIRECTOR’S TERMINATION OF DIRECTORSHIP. NO PORTION OF AN OPTION
WHICH IS UNEXERCISABLE AT TERMINATION OF DIRECTORSHIP SHALL THEREAFTER BECOME
EXERCISABLE.


 


5.6           SUBSTITUTE AWARDS. NOTWITHSTANDING THE FOREGOING PROVISIONS OF
THIS ARTICLE V TO THE CONTRARY, IN THE CASE OF AN OPTION THAT IS A SUBSTITUTE
AWARD, THE PRICE PER SHARE OF THE SHARES SUBJECT TO SUCH OPTION MAY BE LESS THAN
THE FAIR MARKET VALUE PER SHARE ON THE DATE OF GRANT, PROVIDED, THAT THE EXCESS
OF:


 


(A)           THE AGGREGATE FAIR MARKET VALUE (AS OF THE DATE SUCH SUBSTITUTE
AWARD IS GRANTED) OF THE SHARES SUBJECT TO THE SUBSTITUTE AWARD; OVER


 


(B)           THE AGGREGATE EXERCISE PRICE THEREOF; DOES NOT EXCEED THE EXCESS
OF:


 


(C)           THE AGGREGATE FAIR MARKET VALUE (AS OF THE TIME IMMEDIATELY
PRECEDING THE TRANSACTION GIVING RISE TO THE SUBSTITUTE AWARD, SUCH FAIR MARKET
VALUE TO BE DETERMINED BY THE COMMITTEE) OF THE SHARES OF THE PREDECESSOR ENTITY
THAT WERE SUBJECT TO THE GRANT ASSUMED OR SUBSTITUTED FOR BY THE COMPANY; OVER


 


(D)           THE AGGREGATE EXERCISE PRICE OF SUCH SHARES.


 


ARTICLE VI.
EXERCISE OF OPTIONS


 


6.1           PARTIAL EXERCISE. AN EXERCISABLE OPTION MAY BE EXERCISED IN WHOLE
OR IN PART. HOWEVER, AN OPTION SHALL NOT BE EXERCISABLE WITH RESPECT TO
FRACTIONAL SHARES AND THE ADMINISTRATOR MAY REQUIRE THAT, BY THE TERMS OF THE
OPTION, A PARTIAL EXERCISE BE WITH RESPECT TO A MINIMUM NUMBER OF SHARES.


 


6.2           MANNER OF EXERCISE. ALL OR A PORTION OF AN EXERCISABLE OPTION
SHALL BE DEEMED EXERCISED UPON DELIVERY OF ALL OF THE FOLLOWING TO THE SECRETARY
OF THE COMPANY OR HIS OR HER OFFICE:


 


(A)           A WRITTEN NOTICE COMPLYING WITH THE APPLICABLE RULES ESTABLISHED
BY THE ADMINISTRATOR STATING THAT THE OPTION, OR A PORTION THEREOF, IS
EXERCISED. THE NOTICE SHALL BE SIGNED BY THE HOLDER OR OTHER PERSON THEN
ENTITLED TO EXERCISE THE OPTION OR SUCH PORTION OF THE OPTION;


 


(B)           SUCH REPRESENTATIONS AND DOCUMENTS AS THE ADMINISTRATOR, IN ITS
ABSOLUTE DISCRETION, DEEMS NECESSARY OR ADVISABLE TO EFFECT COMPLIANCE WITH ALL
APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY OTHER FEDERAL OR STATE
SECURITIES LAWS OR REGULATIONS. THE ADMINISTRATOR MAY, IN ITS ABSOLUTE
DISCRETION, ALSO TAKE WHATEVER ADDITIONAL ACTIONS IT DEEMS APPROPRIATE TO EFFECT
SUCH COMPLIANCE INCLUDING, WITHOUT LIMITATION, PLACING LEGENDS ON SHARE
CERTIFICATES AND ISSUING STOP-TRANSFER NOTICES TO AGENTS AND REGISTRARS;


 


(C)           IN THE EVENT THAT THE OPTION SHALL BE EXERCISED PURSUANT TO
SECTION 11.1 BY ANY PERSON OR PERSONS OTHER THAN THE HOLDER, APPROPRIATE PROOF
OF THE RIGHT OF SUCH PERSON OR PERSONS TO EXERCISE THE OPTION; AND

 

7

--------------------------------------------------------------------------------


 


(D)           FULL CASH PAYMENT TO THE SECRETARY OF THE COMPANY FOR THE SHARES
WITH RESPECT TO WHICH THE OPTION, OR PORTION THEREOF, IS EXERCISED. HOWEVER, THE
ADMINISTRATOR MAY, IN ITS DISCRETION, (I) ALLOW A DELAY IN PAYMENT UP TO 30 DAYS
FROM THE DATE THE OPTION, OR PORTION THEREOF, IS EXERCISED; (II) ALLOW PAYMENT,
IN WHOLE OR IN PART, THROUGH THE DELIVERY OF SHARES OF COMMON STOCK WHICH HAVE
BEEN OWNED BY THE HOLDER FOR AT LEAST SIX MONTHS, DULY ENDORSED FOR TRANSFER TO
THE COMPANY WITH A FAIR MARKET VALUE ON THE DATE OF DELIVERY EQUAL TO THE
AGGREGATE EXERCISE PRICE OF THE OPTION OR EXERCISED PORTION THEREOF; (III) ALLOW
PAYMENT, IN WHOLE OR IN PART, THROUGH THE SURRENDER OF SHARES OF COMMON STOCK
THEN ISSUABLE UPON EXERCISE OF THE OPTION HAVING A FAIR MARKET VALUE ON THE DATE
OF OPTION EXERCISE EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE OPTION OR
EXERCISED PORTION THEREOF; (IV) ALLOW PAYMENT, IN WHOLE OR IN PART, THROUGH THE
DELIVERY OF PROPERTY OF ANY KIND WHICH CONSTITUTES GOOD AND VALUABLE
CONSIDERATION; (V) ALLOW PAYMENT, IN WHOLE OR IN PART, THROUGH THE DELIVERY OF A
FULL RECOURSE PROMISSORY NOTE BEARING INTEREST (AT NO LESS THAN SUCH RATE AS
SHALL THEN PRECLUDE THE IMPUTATION OF INTEREST UNDER THE CODE) AND PAYABLE UPON
SUCH TERMS AS MAY BE PRESCRIBED BY THE ADMINISTRATOR; (VI) ALLOW PAYMENT, IN
WHOLE OR IN PART, THROUGH THE DELIVERY OF A NOTICE THAT THE HOLDER HAS PLACED A
MARKET SELL ORDER WITH A BROKER WITH RESPECT TO SHARES OF COMMON STOCK THEN
ISSUABLE UPON EXERCISE OF THE OPTION, AND THAT THE BROKER HAS BEEN DIRECTED TO
PAY A SUFFICIENT PORTION OF THE NET PROCEEDS OF THE SALE TO THE COMPANY IN
SATISFACTION OF THE OPTION EXERCISE PRICE, PROVIDED THAT PAYMENT OF SUCH
PROCEEDS IS THEN MADE TO THE COMPANY UPON SETTLEMENT OF SUCH SALE; OR
(VII) ALLOW PAYMENT THROUGH ANY COMBINATION OF THE CONSIDERATION PROVIDED IN THE
FOREGOING SUBPARAGRAPHS (II), (III), (IV), (V) AND (VI). IN THE CASE OF A
PROMISSORY NOTE, THE ADMINISTRATOR MAY ALSO PRESCRIBE THE FORM OF SUCH NOTE AND
THE SECURITY TO BE GIVEN FOR SUCH NOTE. THE OPTION MAY NOT BE EXERCISED,
HOWEVER, BY DELIVERY OF A PROMISSORY NOTE OR BY A LOAN FROM THE COMPANY WHEN OR
WHERE SUCH LOAN OR OTHER EXTENSION OF CREDIT IS PROHIBITED BY LAW.


 


6.3           TRANSFER OF SHARES TO A SUBSIDIARY EMPLOYEE OR CONSULTANT.


 


(A)           AS SOON AS PRACTICABLE AFTER RECEIPT BY THE SUBSIDIARY, PURSUANT
TO SECTION 6.2(D), OF PAYMENT FOR THE SHARES WITH RESPECT TO WHICH AN OPTION, OR
PORTION THEREOF, IS EXERCISED BY AN OPTIONEE WHO IS AN EMPLOYEE OR CONSULTANT OF
A SUBSIDIARY, THEN WITH RESPECT TO EACH SUCH EXERCISE THE COMPANY SHALL TRANSFER
TO THE SUBSIDIARY THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO:


 

(I)           THE AMOUNT OF THE PAYMENT MADE BY THE OPTIONEE TO THE COMPANY
PURSUANT TO SECTION 6.2(D), DIVIDED BY

 

(II)           THE PRICE PER SHARE OF THE SHARES SUBJECT TO THE EXERCISED
PORTION OF THE OPTION, AS DETERMINED PURSUANT TO SECTION 5.1.

 


(B)           AS SOON AS PRACTICABLE AFTER RECEIPT OF THE SHARES OF COMMON STOCK
BY THE SUBSIDIARY PURSUANT TO THIS SECTION 6.3, THE SUBSIDIARY SHALL TRANSFER
SUCH SHARES TO THE OPTIONEE FOR NO ADDITIONAL CONSIDERATION.


 


6.4           CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES. THE COMPANY SHALL
NOT BE REQUIRED TO ISSUE OR DELIVER ANY CERTIFICATE OR CERTIFICATES FOR SHARES
OF STOCK PURCHASED UPON THE EXERCISE OF ANY OPTION OR PORTION THEREOF PRIOR TO
FULFILLMENT OF ALL OF THE FOLLOWING CONDITIONS:


 


(A)           THE ADMISSION OF SUCH SHARES TO LISTING ON ALL STOCK EXCHANGES ON
WHICH SUCH CLASS OF STOCK IS THEN LISTED;


 


(B)           THE COMPLETION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE OR FEDERAL LAW, OR UNDER THE RULINGS OR REGULATIONS OF
THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER GOVERNMENTAL REGULATORY BODY
WHICH THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE DISCRETION, DEEM NECESSARY OR
ADVISABLE;


 


(C)           THE OBTAINING OF ANY APPROVAL OR OTHER CLEARANCE FROM ANY STATE OR
FEDERAL GOVERNMENTAL AGENCY WHICH THE ADMINISTRATOR SHALL, IN ITS ABSOLUTE
DISCRETION, DETERMINE TO BE NECESSARY OR ADVISABLE;


 


(D)           THE LAPSE OF SUCH REASONABLE PERIOD OF TIME FOLLOWING THE EXERCISE
OF THE OPTION AS THE ADMINISTRATOR MAY ESTABLISH FROM TIME TO TIME FOR REASONS
OF ADMINISTRATIVE CONVENIENCE; AND


 


(E)           THE RECEIPT BY THE COMPANY OF FULL PAYMENT FOR SUCH SHARES,
INCLUDING PAYMENT OF ANY APPLICABLE WITHHOLDING TAX, WHICH IN THE DISCRETION OF
THE ADMINISTRATOR MAY BE IN THE FORM OF CONSIDERATION USED BY THE HOLDER TO PAY
FOR SUCH SHARES UNDER SECTION 6.2(D).


 


6.5           RIGHTS AS STOCKHOLDERS. HOLDERS SHALL NOT BE, NOR HAVE ANY OF THE
RIGHTS OR PRIVILEGES OF, STOCKHOLDERS OF THE COMPANY IN RESPECT OF ANY SHARES
PURCHASABLE UPON THE EXERCISE OF ANY PART OF AN OPTION UNLESS AND UNTIL
CERTIFICATES REPRESENTING SUCH SHARES HAVE BEEN ISSUED BY THE COMPANY TO SUCH
HOLDERS.


 


6.6           OWNERSHIP AND TRANSFER RESTRICTIONS. THE ADMINISTRATOR, IN ITS
ABSOLUTE DISCRETION, MAY IMPOSE SUCH RESTRICTIONS ON THE OWNERSHIP AND
TRANSFERABILITY OF THE SHARES PURCHASABLE UPON THE EXERCISE OF AN OPTION AS IT
DEEMS APPROPRIATE. ANY SUCH RESTRICTION SHALL BE SET FORTH IN THE RESPECTIVE
AWARD AGREEMENT AND MAY BE REFERRED TO ON THE CERTIFICATES EVIDENCING SUCH
SHARES. THE HOLDER SHALL GIVE THE COMPANY PROMPT NOTICE OF ANY DISPOSITION OF
SHARES OF COMMON STOCK ACQUIRED BY EXERCISE

 

8

--------------------------------------------------------------------------------


 


OF AN INCENTIVE STOCK OPTION WITHIN (A) TWO YEARS FROM THE DATE OF GRANTING
(INCLUDING THE DATE THE OPTION IS MODIFIED, EXTENDED OR RENEWED FOR PURPOSES OF
SECTION 424(H) OF THE CODE) SUCH OPTION TO SUCH HOLDER, OR (B) ONE YEAR AFTER
THE TRANSFER OF SUCH SHARES TO SUCH HOLDER.


 


6.7           ADDITIONAL LIMITATIONS ON EXERCISE OF OPTIONS. HOLDERS MAY BE
REQUIRED TO COMPLY WITH ANY TIMING OR OTHER RESTRICTIONS WITH RESPECT TO THE
SETTLEMENT OR EXERCISE OF AN OPTION, INCLUDING A WINDOW-PERIOD LIMITATION, AS
MAY BE IMPOSED IN THE DISCRETION OF THE ADMINISTRATOR.


 


ARTICLE VII.
AWARD OF RESTRICTED STOCK


 


7.1           ELIGIBILITY. SUBJECT TO THE AWARD LIMIT, RESTRICTED STOCK MAY BE
AWARDED TO ANY EMPLOYEE OR ANY CONSULTANT WHOM THE COMMITTEE DETERMINES SHOULD
RECEIVE SUCH AN AWARD. EACH INDEPENDENT DIRECTOR SHALL BE ELIGIBLE TO BE GRANTED
SHARES OF RESTRICTED STOCK AT THE TIMES AND IN THE MANNER SET FORTH IN
SECTION 7.3.


 


7.2           AWARD OF RESTRICTED STOCK TO EMPLOYEES AND CONSULTANTS.


 


(A)           THE COMMITTEE MAY FROM TIME TO TIME, IN ITS ABSOLUTE DISCRETION:


 

(I)            DETERMINE WHICH EMPLOYEES OR CONSULTANTS (INCLUDING EMPLOYEES OR
CONSULTANTS WHO HAVE PREVIOUSLY RECEIVED OTHER AWARDS UNDER THE PLAN) IN ITS
OPINION SHOULD BE AWARDED RESTRICTED STOCK; AND

 

(II)           DETERMINE THE PURCHASE PRICE, IF ANY, AND OTHER TERMS AND
CONDITIONS APPLICABLE TO SUCH RESTRICTED STOCK, CONSISTENT WITH THE PLAN.

 


(B)           THE COMMITTEE SHALL ESTABLISH THE PURCHASE PRICE, IF ANY, AND
FORM OF PAYMENT FOR RESTRICTED STOCK; PROVIDED, HOWEVER, THAT SUCH PURCHASE
PRICE SHALL BE NO LESS THAN THE PAR VALUE OF THE COMMON STOCK TO BE PURCHASED,
UNLESS OTHERWISE PERMITTED BY APPLICABLE STATE LAW. IN ALL CASES, LEGAL
CONSIDERATION SHALL BE REQUIRED FOR EACH ISSUANCE OF RESTRICTED STOCK.


 


(C)           UPON THE SELECTION OF AN EMPLOYEE OR CONSULTANT TO BE AWARDED
RESTRICTED STOCK, THE COMMITTEE SHALL INSTRUCT THE SECRETARY OF THE COMPANY TO
ISSUE SUCH RESTRICTED STOCK AND MAY IMPOSE SUCH CONDITIONS ON THE ISSUANCE OF
SUCH RESTRICTED STOCK AS IT DEEMS APPROPRIATE.


 


7.3           AWARD OF RESTRICTED STOCK TO INDEPENDENT DIRECTORS.


 


(A)           RESTRICTED STOCK SHALL BE AWARDED TO INDEPENDENT DIRECTORS IN
ACCORDANCE WITH THE FOLLOWING FORMULA:


 

(I)            EACH PERSON WHO IS AN INDEPENDENT DIRECTOR AS OF THE DATE THE
PLAN IS ADOPTED BY THE BOARD AUTOMATICALLY SHALL BE GRANTED 2,000 SHARES OF
RESTRICTED STOCK (SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 11.3) ON THE DATE
OF EACH ANNUAL MEETING OF THE STOCKHOLDERS OCCURRING AFTER THE DATE THE PLAN IS
ADOPTED BY THE BOARD; PROVIDED, SUCH PERSON IS AN INDEPENDENT DIRECTOR AS OF
SUCH DATE AND HAS CONTINUOUSLY SERVED AN INDEPENDENT DIRECTOR DURING SUCH
PERIOD.

 

(II)           EACH PERSON WHO IS ELECTED, RE-ELECTED OR APPOINTED BY THE BOARD
AS AN INDEPENDENT DIRECTOR AFTER THE DATE THE PLAN IS ADOPTED BY THE BOARD,
AUTOMATICALLY SHALL BE GRANTED: (A) 4,000 SHARES OF RESTRICTED STOCK (SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 11.3) ON THE DATE SUCH INDEPENDENT DIRECTOR IS
FIRST ELECTED OR APPOINTED, AND (B) 4,000 SHARES OF RESTRICTED STOCK (SUBJECT TO
ADJUSTMENT AS PROVIDED IN SECTION 11.3) ON THE DATE OF EACH ANNUAL MEETING OF
THE STOCKHOLDERS OCCURRING AFTER SUCH INITIAL ELECTION OR APPOINTMENT; PROVIDED,
SUCH PERSON IS AN INDEPENDENT DIRECTOR AS OF SUCH DATE AND HAS CONTINUOUSLY
SERVED AS AN INDEPENDENT DIRECTOR DURING SUCH PERIOD.

 

(III)          ALL OF THE FOREGOING GRANTS OF RESTRICTED STOCK AUTHORIZED BY
THIS SECTION 7.3 ARE SUBJECT TO STOCKHOLDER APPROVAL OF THE PLAN.

 


(B)           INDEPENDENT DIRECTORS SHALL NOT BE REQUIRED TO PAY ANY PURCHASE
PRICE FOR THE SHARES OF COMMON STOCK TO BE ACQUIRED PURSUANT TO AN AWARD OF
RESTRICTED STOCK UNDER SECTION 7.3(A), UNLESS OTHERWISE REQUIRED UNDER
APPLICABLE LAW, IN WHICH CASE THE PURCHASE PRICE SHALL BE THE MINIMUM PURCHASE
PRICE REQUIRED BY SUCH LAW, AS DETERMINED BY THE BOARD IN ITS SOLE DISCRETION.
TO THE EXTENT A PURCHASE PRICE IS SO REQUIRED, SUCH PURCHASE PRICE SHALL BE PAID
IN CASH OR BY CHECK AT THE TIME SUCH AWARD OF RESTRICTED STOCK IS GRANTED.


 


(C)           THE RESTRICTIONS IMPOSED UNDER SECTIONS 7.5 AND 7.6 ON RESTRICTED
STOCK AWARDED TO INDEPENDENT DIRECTORS SHALL LAPSE AND BE REMOVED (AND THE
SHARES OF COMMON STOCK ACQUIRED BY A PARTICIPANT PURSUANT TO A RESTRICTED STOCK
AWARD SHALL VEST) IN 20% INCREMENTS ON EACH OF THE FIRST FIVE ANNIVERSARIES OF
THE DATE THE SHARES OF RESTRICTED STOCK ARE GRANTED; PROVIDED,

 

9

--------------------------------------------------------------------------------


 


HOWEVER, THAT SHARES OF RESTRICTED STOCK GRANTED AFTER FEBRUARY 21, 2006
PURSUANT TO CLAUSE B OF SECTION 7.3(A)(II) ABOVE SHALL VEST BASED ON INDEPENDENT
DIRECTORS’ YEARS OF SERVICE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Years of Service at the Date of Grant

 

Percentage Vested

Less than six

 

20% increments on each of the first five anniversaries of the date the shares of
Restricted Stock are granted

Six

 

25% increments on each of the first four anniversaries of the date the shares of
Restricted Stock are granted

Seven

 

33-1/3% increments on each of the first three anniversaries of the date the
shares of Restricted Stock are granted (rounded up to the nearest whole share)

Eight

 

50% increments on each of the first two anniversaries of the date the shares of
Restricted Stock are granted

Nine

 

100% vested on the first anniversary of the date the shares of Restricted Stock
are granted

Ten or more

 

100% vested as of the date the shares of Restricted Stock are granted

 

For purposes of this Plan, “Years of Service” for a Director shall mean each
365-day period of his or her continuous service to the Company as an Employee,
Director or Consultant. The Committee shall have sole, final and binding
authority to determine any questions regarding a Director’s Years of Service for
purposes of the Plan.

 


7.4           RIGHTS AS STOCKHOLDERS. SUBJECT TO SECTION 7.5, UPON DELIVERY OF
THE SHARES OF RESTRICTED STOCK TO THE ESCROW HOLDER PURSUANT TO SECTION 7.7, THE
HOLDER SHALL HAVE, UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR, ALL THE
RIGHTS OF A STOCKHOLDER WITH RESPECT TO SAID SHARES, SUBJECT TO THE RESTRICTIONS
IN HIS OR HER AWARD AGREEMENT, INCLUDING THE RIGHT TO RECEIVE ALL DIVIDENDS AND
OTHER DISTRIBUTIONS PAID OR MADE WITH RESPECT TO THE SHARES; PROVIDED, HOWEVER,
THAT IN THE DISCRETION OF THE ADMINISTRATOR, ANY EXTRAORDINARY DISTRIBUTIONS
WITH RESPECT TO THE COMMON STOCK SHALL BE SUBJECT TO THE RESTRICTIONS SET FORTH
IN SECTION 7.5.


 


7.5           RESTRICTION. EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.3, ALL
SHARES OF RESTRICTED STOCK ISSUED UNDER THE PLAN (INCLUDING ANY SHARES RECEIVED
BY HOLDERS THEREOF WITH RESPECT TO SHARES OF RESTRICTED STOCK AS A RESULT OF
STOCK DIVIDENDS, STOCK SPLITS OR ANY OTHER FORM OF RECAPITALIZATION) SHALL, IN
THE TERMS OF EACH INDIVIDUAL AWARD AGREEMENT, BE SUBJECT TO SUCH RESTRICTIONS AS
THE ADMINISTRATOR SHALL PROVIDE, WHICH RESTRICTIONS MAY INCLUDE, WITHOUT
LIMITATION, RESTRICTIONS CONCERNING VOTING RIGHTS AND TRANSFERABILITY AND
RESTRICTIONS BASED ON DURATION OF EMPLOYMENT OR SERVICE WITH THE COMPANY,
COMPANY PERFORMANCE AND INDIVIDUAL PERFORMANCE; PROVIDED, HOWEVER, THAT, EXCEPT
WITH RESPECT TO SHARES OF RESTRICTED STOCK GRANTED TO SECTION 162(M)
PARTICIPANTS, BY ACTION TAKEN AFTER THE RESTRICTED STOCK IS ISSUED, THE
ADMINISTRATOR MAY, ON SUCH TERMS AND CONDITIONS AS IT MAY DETERMINE TO BE
APPROPRIATE, REMOVE ANY OR ALL OF THE RESTRICTIONS IMPOSED BY THE TERMS OF THE
AWARD AGREEMENT. RESTRICTED STOCK MAY NOT BE SOLD OR ENCUMBERED UNTIL ALL
RESTRICTIONS ARE TERMINATED OR EXPIRE. IF NO CONSIDERATION WAS PAID BY THE
HOLDER UPON ISSUANCE, A HOLDER’S RIGHTS IN UNVESTED RESTRICTED STOCK SHALL
LAPSE, AND SUCH RESTRICTED STOCK SHALL BE SURRENDERED TO THE COMPANY WITHOUT
CONSIDERATION, UPON TERMINATION OF EMPLOYMENT OR, IF APPLICABLE, UPON
TERMINATION OF CONSULTANCY OR TERMINATION OF DIRECTORSHIP WITH THE COMPANY.
NOTWITHSTANDING THE FOREGOING, THE ADMINISTRATOR IN ITS SOLE AND ABSOLUTE
DISCRETION MAY PROVIDE THAT SUCH RIGHTS SHALL NOT LAPSE IN THE EVENT OF A
TERMINATION OF EMPLOYMENT FOLLOWING A “CHANGE OF OWNERSHIP OR CONTROL” (WITHIN
THE MEANING OF TREASURY REGULATION SECTION 1.162-27(E)(2)(V) OR ANY SUCCESSOR
REGULATION THERETO) OF THE COMPANY OR BECAUSE OF THE HOLDER’S DEATH OR
DISABILITY; PROVIDED, FURTHER, EXCEPT WITH RESPECT TO SHARES OF RESTRICTED STOCK
GRANTED TO SECTION 162(M) PARTICIPANTS, THE ADMINISTRATOR IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT NO SUCH LAPSE OR SURRENDER SHALL OCCUR IN
THE EVENT OF A TERMINATION OF EMPLOYMENT, TERMINATION OF CONSULTANCY, OR
TERMINATION OF DIRECTORSHIP, WITHOUT CAUSE OR FOLLOWING ANY CHANGE IN CONTROL OF
THE COMPANY OR BECAUSE OF THE HOLDER’S RETIREMENT, OR OTHERWISE.

 

10

--------------------------------------------------------------------------------


 


7.6           REPURCHASE OF RESTRICTED STOCK. THE ADMINISTRATOR SHALL PROVIDE IN
THE TERMS OF EACH INDIVIDUAL AWARD AGREEMENT THAT THE COMPANY SHALL HAVE THE
RIGHT TO REPURCHASE FROM THE HOLDER THE RESTRICTED STOCK THEN SUBJECT TO
RESTRICTIONS UNDER THE AWARD AGREEMENT IMMEDIATELY UPON A TERMINATION OF
EMPLOYMENT OR, IF APPLICABLE, UPON A TERMINATION OF CONSULTANCY OR TERMINATION
OF DIRECTORSHIP, BETWEEN THE HOLDER AND THE COMPANY, AT A CASH PRICE PER SHARE
EQUAL TO THE PRICE PAID, IF ANY, BY THE HOLDER FOR SUCH RESTRICTED STOCK;
PROVIDED, HOWEVER, THAT THE ADMINISTRATOR IN ITS SOLE AND ABSOLUTE DISCRETION
MAY PROVIDE THAT NO SUCH RIGHT OF REPURCHASE SHALL EXIST IN THE EVENT OF A
TERMINATION OF EMPLOYMENT FOLLOWING A “CHANGE OF OWNERSHIP OR CONTROL” (WITHIN
THE MEANING OF TREASURY REGULATION SECTION 1 .162-27(E)(2)(V) OR ANY SUCCESSOR
REGULATION THERETO) OF THE COMPANY OR BECAUSE OF THE HOLDER’S DEATH OR
DISABILITY; PROVIDED, FURTHER, THAT, EXCEPT WITH RESPECT TO SHARES OF RESTRICTED
STOCK GRANTED TO SECTION 162(M) PARTICIPANTS, THE ADMINISTRATOR IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT NO SUCH RIGHT OF REPURCHASE SHALL EXIST IN
THE EVENT OF A TERMINATION OF EMPLOYMENT, TERMINATION OF CONSULTANCY OR
TERMINATION OF DIRECTORSHIP, WITHOUT CAUSE OR FOLLOWING ANY CHANGE IN CONTROL OF
THE COMPANY OR BECAUSE OF THE HOLDER’S RETIREMENT, OR OTHERWISE.


 


7.7           ESCROW. THE SECRETARY OF THE COMPANY OR SUCH OTHER ESCROW HOLDER
AS THE ADMINISTRATOR MAY APPOINT SHALL RETAIN PHYSICAL CUSTODY OF EACH
CERTIFICATE REPRESENTING RESTRICTED STOCK UNTIL ALL OF THE RESTRICTIONS IMPOSED
UNDER THE AWARD AGREEMENT WITH RESPECT TO THE SHARES EVIDENCED BY SUCH
CERTIFICATE EXPIRE OR SHALL HAVE BEEN REMOVED. WITH RESPECT TO SHARES OF
RESTRICTED STOCK GRANTED OR AWARDED TO THE COMPANY’S EMPLOYEES, CONSULTANTS AND
INDEPENDENT DIRECTORS, UPON THE EXPIRATION OR REMOVAL OF SUCH RESTRICTIONS, THE
SECRETARY OF THE COMPANY, OR OTHER ESCROW HOLDER, SHALL TRANSFER THE SHARES TO
THE HOLDER. WITH RESPECT TO SHARES OF RESTRICTED STOCK GRANTED TO A SUBSIDIARY’S
EMPLOYEES, UPON THE EXPIRATION OR REMOVAL OF SUCH RESTRICTIONS, THE SECRETARY OF
THE COMPANY, OR OTHER ESCROW HOLDER, SHALL TRANSFER THE SHARES TO THE
SUBSIDIARY. AS SOON AS PRACTICABLE AFTER THE RECEIPT OF SUCH SHARES BY THE
SUBSIDIARY, THE SUBSIDIARY SHALL TRANSFER SUCH SHARES TO THE HOLDER FOR NO
ADDITIONAL CONSIDERATION.


 


7.8           LEGEND. IN ORDER TO ENFORCE THE RESTRICTIONS IMPOSED UPON SHARES
OF RESTRICTED STOCK HEREUNDER, THE ADMINISTRATOR SHALL CAUSE A LEGEND OR LEGENDS
TO BE PLACED ON CERTIFICATES REPRESENTING ALL SHARES OF RESTRICTED STOCK THAT
ARE STILL SUBJECT TO RESTRICTIONS UNDER AWARD AGREEMENTS, WHICH LEGEND OR
LEGENDS SHALL MAKE APPROPRIATE REFERENCE TO THE CONDITIONS IMPOSED THEREBY.


 


7.9           SECTION 83(B). A HOLDER MAY NOT MAKE AN ELECTION UNDER
SECTION 83(B) OF THE CODE WITH RESPECT TO ANY SHARE OF RESTRICTED STOCK GRANTED
OR AWARDED HEREUNDER WITHOUT THE CONSENT OF THE COMPANY, WHICH THE COMPANY
MAY GRANT OR WITHHOLD IN ITS SOLE DISCRETION.


 


ARTICLE VIII.
PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS


 


8.1           ELIGIBILITY. SUBJECT TO THE AWARD LIMIT, ONE OR MORE PERFORMANCE
AWARDS, DIVIDEND EQUIVALENTS, AWARDS OF DEFERRED STOCK AND/OR STOCK PAYMENTS
MAY BE GRANTED TO ANY EMPLOYEE OR ANY CONSULTANT WHOM THE COMMITTEE DETERMINES
SHOULD RECEIVE SUCH AN AWARD.


 


8.2           PERFORMANCE AWARDS.


 


(A)           ANY EMPLOYEE OR CONSULTANT SELECTED BY THE COMMITTEE MAY BE
GRANTED ONE OR MORE PERFORMANCE AWARDS. THE VALUE OF SUCH PERFORMANCE AWARDS
MAY BE LINKED TO ANY ONE OR MORE OF THE PERFORMANCE CRITERIA OR OTHER SPECIFIC
PERFORMANCE CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, IN EACH CASE ON A
SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
COMMITTEE. IN MAKING SUCH DETERMINATIONS, THE COMMITTEE SHALL CONSIDER (AMONG
SUCH OTHER FACTORS AS IT DEEMS RELEVANT IN LIGHT OF THE SPECIFIC TYPE OF AWARD)
THE CONTRIBUTIONS, RESPONSIBILITIES AND OTHER COMPENSATION OF THE PARTICULAR
EMPLOYEE OR CONSULTANT.


 


(B)           WITHOUT LIMITING SECTION 8.2(A), THE COMMITTEE MAY GRANT
PERFORMANCE AWARDS TO ANY 162(M) PARTICIPANT IN THE FORM OF A CASH BONUS PAYABLE
UPON THE ATTAINMENT OF OBJECTIVE PERFORMANCE GOALS WHICH ARE ESTABLISHED BY THE
COMMITTEE AND RELATE TO ONE OR MORE OF THE PERFORMANCE CRITERIA, IN EACH CASE ON
A SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR PERIODS DETERMINED BY THE
COMMITTEE. ANY SUCH BONUSES PAID TO 162(M) PARTICIPANTS SHALL BE BASED UPON
OBJECTIVELY DETERMINABLE BONUS FORMULAS ESTABLISHED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 3.2. THE MAXIMUM AMOUNT OF ANY PERFORMANCE AWARD PAYABLE
TO A 162(M) PARTICIPANT UNDER THIS SECTION 8.2(B) SHALL NOT EXCEED THE AWARD
LIMIT WITH RESPECT TO ANY CALENDAR YEAR OF THE COMPANY. UNLESS OTHERWISE
SPECIFIED BY THE COMMITTEE AT THE TIME OF GRANT, THE PERFORMANCE CRITERIA WITH
RESPECT TO A PERFORMANCE AWARD PAYABLE TO A 162(M) PARTICIPANT SHALL BE
DETERMINED ON THE BASIS OF GENERALLY ACCEPTED ACCOUNTING PRINCIPLES.

 

11

--------------------------------------------------------------------------------


 


8.3           DIVIDEND EQUIVALENTS.


 


(A)           ANY EMPLOYEE OR CONSULTANT SELECTED BY THE COMMITTEE MAY BE
GRANTED DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON COMMON STOCK, TO
BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE PERIOD BETWEEN THE DATE A
STOCK APPRECIATION RIGHT, DEFERRED STOCK OR PERFORMANCE AWARD IS GRANTED, AND
THE DATE SUCH STOCK APPRECIATION RIGHT, DEFERRED STOCK OR PERFORMANCE AWARD IS
EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE. SUCH DIVIDEND
EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES OF COMMON STOCK BY
SUCH FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE
DETERMINED BY THE COMMITTEE.


 


(B)           ANY HOLDER OF AN OPTION WHO IS AN EMPLOYEE OR CONSULTANT SELECTED
BY THE COMMITTEE MAY BE GRANTED DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS
DECLARED ON COMMON STOCK, TO BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING
THE PERIOD BETWEEN THE DATE AN OPTION IS GRANTED, AND THE DATE SUCH OPTION IS
EXERCISED, VESTS OR EXPIRES, AS DETERMINED BY THE COMMITTEE. SUCH DIVIDEND
EQUIVALENTS SHALL BE CONVERTED TO CASH OR ADDITIONAL SHARES OF COMMON STOCK BY
SUCH FORMULA AND AT SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE
DETERMINED BY THE COMMITTEE.


 


(C)           ANY HOLDER OF AN OPTION WHO IS AN INDEPENDENT DIRECTOR SELECTED BY
THE BOARD MAY BE GRANTED DIVIDEND EQUIVALENTS BASED ON THE DIVIDENDS DECLARED ON
COMMON STOCK, TO BE CREDITED AS OF DIVIDEND PAYMENT DATES, DURING THE PERIOD
BETWEEN THE DATE AN OPTION IS GRANTED AND THE DATE SUCH OPTION IS EXERCISED,
VESTS OR EXPIRES, AS DETERMINED BY THE BOARD. SUCH DIVIDEND EQUIVALENTS SHALL BE
CONVERTED TO CASH OR ADDITIONAL SHARES OF COMMON STOCK BY SUCH FORMULA AND AT
SUCH TIME AND SUBJECT TO SUCH LIMITATIONS AS MAY BE DETERMINED BY THE BOARD.


 


(D)           DIVIDEND EQUIVALENTS GRANTED WITH RESPECT TO OPTIONS INTENDED TO
BE QUALIFIED PERFORMANCE-BASED COMPENSATION FOR PURPOSES OF SECTION 162(M) OF
THE CODE SHALL BE PAYABLE, WITH RESPECT TO PRE-EXERCISE PERIODS, REGARDLESS OF
WHETHER SUCH OPTION IS SUBSEQUENTLY EXERCISED.


 


8.4           STOCK PAYMENTS. ANY EMPLOYEE OR CONSULTANT SELECTED BY THE
COMMITTEE MAY RECEIVE STOCK PAYMENTS IN THE MANNER DETERMINED FROM TIME TO TIME
BY THE COMMITTEE. THE NUMBER OF SHARES SHALL BE DETERMINED BY THE COMMITTEE AND
MAY BE BASED UPON THE PERFORMANCE CRITERIA OR OTHER SPECIFIC PERFORMANCE
CRITERIA DETERMINED APPROPRIATE BY THE COMMITTEE, DETERMINED ON THE DATE SUCH
STOCK PAYMENT IS MADE OR ON ANY DATE THEREAFTER.


 


8.5           DEFERRED STOCK. ANY EMPLOYEE OR CONSULTANT SELECTED BY THE
COMMITTEE MAY BE GRANTED AN AWARD OF DEFERRED STOCK IN THE MANNER DETERMINED
FROM TIME TO TIME BY THE COMMITTEE. THE NUMBER OF SHARES OF DEFERRED STOCK SHALL
BE DETERMINED BY THE COMMITTEE AND MAY BE LINKED TO THE PERFORMANCE CRITERIA OR
OTHER SPECIFIC PERFORMANCE CRITERIA DETERMINED TO BE APPROPRIATE BY THE
COMMITTEE, IN EACH CASE ON A SPECIFIED DATE OR DATES OR OVER ANY PERIOD OR
PERIODS DETERMINED BY THE COMMITTEE. COMMON STOCK UNDERLYING A DEFERRED STOCK
AWARD WILL NOT BE ISSUED UNTIL THE DEFERRED STOCK AWARD HAS VESTED, PURSUANT TO
A VESTING SCHEDULE OR PERFORMANCE CRITERIA SET BY THE COMMITTEE. UNLESS
OTHERWISE PROVIDED BY THE COMMITTEE, A HOLDER OF DEFERRED STOCK SHALL HAVE NO
RIGHTS AS A COMPANY STOCKHOLDER WITH RESPECT TO SUCH DEFERRED STOCK UNTIL SUCH
TIME AS THE AWARD HAS VESTED AND THE COMMON STOCK UNDERLYING THE AWARD HAS BEEN
ISSUED.


 


8.6           TERM. THE TERM OF A PERFORMANCE AWARD, DIVIDEND EQUIVALENT, AWARD
OF DEFERRED STOCK AND/OR STOCK PAYMENT SHALL BE SET BY THE COMMITTEE IN ITS
DISCRETION.


 


8.7           EXERCISE OR PURCHASE PRICE. THE COMMITTEE MAY ESTABLISH THE
EXERCISE OR PURCHASE PRICE OF A PERFORMANCE AWARD, SHARES OF DEFERRED STOCK OR
SHARES RECEIVED AS A STOCK PAYMENT; PROVIDED, HOWEVER, THAT SUCH PRICE SHALL NOT
BE LESS THAN THE PAR VALUE OF A SHARE OF COMMON STOCK, UNLESS OTHERWISE
PERMITTED BY APPLICABLE STATE LAW.


 


8.8           EXERCISE UPON TERMINATION OF EMPLOYMENT, TERMINATION OF
CONSULTANCY OR TERMINATION OF DIRECTORSHIP. A PERFORMANCE AWARD, DIVIDEND
EQUIVALENT, AWARD OF DEFERRED STOCK AND/OR STOCK PAYMENT IS EXERCISABLE OR
PAYABLE ONLY WHILE THE HOLDER IS AN EMPLOYEE, OR CONSULTANT, AS APPLICABLE;
PROVIDED, HOWEVER, THAT THE ADMINISTRATOR IN ITS SOLE AND ABSOLUTE DISCRETION
MAY PROVIDE THAT THE PERFORMANCE AWARD, DIVIDEND EQUIVALENT, AWARD OF DEFERRED
STOCK AND/OR STOCK PAYMENT MAY BE EXERCISED OR PAID SUBSEQUENT TO A TERMINATION
OF EMPLOYMENT FOLLOWING A “CHANGE OF CONTROL OR OWNERSHIP” (WITHIN THE MEANING
OF SECTION 1.162-27(E)(2)(V) OR ANY SUCCESSOR REGULATION THERETO) OF THE
COMPANY; PROVIDED, FURTHER, THAT EXCEPT WITH RESPECT TO PERFORMANCE AWARDS
GRANTED TO SECTION 162(M) PARTICIPANTS, THE ADMINISTRATOR IN ITS SOLE AND
ABSOLUTE DISCRETION MAY PROVIDE THAT PERFORMANCE AWARDS MAY BE EXERCISED OR PAID
FOLLOWING A TERMINATION OF EMPLOYMENT OR A TERMINATION OF CONSULTANCY WITHOUT
CAUSE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR BECAUSE OF THE
HOLDER’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE.


 


8.9           FORM OF PAYMENT. PAYMENT OF THE AMOUNT DETERMINED UNDER
SECTION 8.2 OR 8.3 ABOVE SHALL BE IN CASH, IN COMMON STOCK OR A COMBINATION OF
BOTH, AS DETERMINED BY THE COMMITTEE. TO THE EXTENT ANY PAYMENT UNDER THIS
ARTICLE VIII IS EFFECTED IN COMMON STOCK, IT SHALL BE MADE SUBJECT TO
SATISFACTION OF ALL PROVISIONS OF SECTION 6.5.

 

12

--------------------------------------------------------------------------------


 


8.10         INDEPENDENT DIRECTOR RETIREMENT AWARDS. NOTWITHSTANDING ANYTHING IN
THIS PLAN TO THE CONTRARY, UPON THE TERMINATION OF DIRECTORSHIP FOR ANY REASON
BY AN INDEPENDENT DIRECTOR WHO HAS RENDERED CONTINUOUS SERVICE TO THE COMPANY OR
ANY SUBSIDIARY (EITHER AS AN EMPLOYEE OR AN INDEPENDENT DIRECTOR) FOR A PERIOD
OF AT LEAST TEN YEARS, SUCH INDEPENDENT DIRECTOR MAY BE GRANTED A PERFORMANCE
AWARD OF SHARES OF COMMON STOCK, WITH THE NUMBER OF SHARES OF COMMON STOCK
SUBJECT TO EACH SUCH PERFORMANCE AWARD TO BE DETERMINED BY THE BOARD IN ITS SOLE
DISCRETION.


 


ARTICLE IX.
STOCK APPRECIATION RIGHTS


 


9.1           GRANT OF STOCK APPRECIATION RIGHTS. A STOCK APPRECIATION RIGHT
MAY BE GRANTED TO ANY EMPLOYEE OR CONSULTANT SELECTED BY THE COMMITTEE. A STOCK
APPRECIATION RIGHT MAY BE GRANTED (A) IN CONNECTION AND SIMULTANEOUSLY WITH THE
GRANT OF AN OPTION, (B) WITH RESPECT TO A PREVIOUSLY GRANTED OPTION, OR
(C) INDEPENDENT OF AN OPTION. A STOCK APPRECIATION RIGHT SHALL BE SUBJECT TO
SUCH TERMS AND CONDITIONS NOT INCONSISTENT WITH THE PLAN AS THE COMMITTEE SHALL
IMPOSE AND SHALL BE EVIDENCED BY AN AWARD AGREEMENT.


 


9.2           COUPLED STOCK APPRECIATION RIGHTS.


 


(A)           A COUPLED STOCK APPRECIATION RIGHT (“CSAR”) SHALL BE RELATED TO A
PARTICULAR OPTION AND SHALL BE EXERCISABLE ONLY WHEN AND TO THE EXTENT THE
RELATED OPTION IS EXERCISABLE.


 


(B)           A CSAR MAY BE GRANTED TO THE HOLDER FOR NO MORE THAN THE NUMBER OF
SHARES SUBJECT TO THE SIMULTANEOUSLY OR PREVIOUSLY GRANTED OPTION TO WHICH IT IS
COUPLED.


 


(C)           A CSAR SHALL ENTITLE THE HOLDER (OR OTHER PERSON ENTITLED TO
EXERCISE THE OPTION PURSUANT TO THE PLAN) TO SURRENDER TO THE COMPANY
UNEXERCISED A PORTION OF THE OPTION TO WHICH THE CSAR RELATES (TO THE EXTENT
THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO RECEIVE FROM THE COMPANY IN
EXCHANGE THEREFORE AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE OBTAINED
BY SUBTRACTING THE OPTION EXERCISE PRICE FROM THE FAIR MARKET VALUE OF A SHARE
OF COMMON STOCK ON THE DATE OF EXERCISE OF THE CSAR BY THE NUMBER OF SHARES OF
COMMON STOCK WITH RESPECT TO WHICH THE CSAR SHALL HAVE BEEN EXERCISED, SUBJECT
TO ANY LIMITATIONS THE COMMITTEE MAY IMPOSE.


 


9.3           INDEPENDENT STOCK APPRECIATION RIGHTS.


 


(A)           AN INDEPENDENT STOCK APPRECIATION RIGHT (“ISAR”) SHALL BE
UNRELATED TO ANY OPTION AND SHALL HAVE A TERM SET BY THE COMMITTEE. AN ISAR
SHALL BE EXERCISABLE IN SUCH INSTALLMENTS AS THE COMMITTEE MAY DETERMINE. AN
ISAR SHALL COVER SUCH NUMBER OF SHARES OF COMMON STOCK AS THE COMMITTEE
MAY DETERMINE. THE EXERCISE PRICE PER SHARE OF COMMON STOCK SUBJECT TO EACH ISAR
SHALL BE SET BY THE COMMITTEE. AN ISAR IS EXERCISABLE ONLY WHILE THE HOLDER IS
AN EMPLOYEE OR CONSULTANT; PROVIDED, THAT THE COMMITTEE MAY DETERMINE THAT THE
ISAR MAY BE EXERCISED SUBSEQUENT TO TERMINATION OF EMPLOYMENT OR TERMINATION OF
CONSULTANCY WITHOUT CAUSE, OR FOLLOWING A CHANGE IN CONTROL OF THE COMPANY, OR
BECAUSE OF THE HOLDER’S RETIREMENT, DEATH OR DISABILITY, OR OTHERWISE.


 


(B)           AN ISAR SHALL ENTITLE THE HOLDER (OR OTHER PERSON ENTITLED TO
EXERCISE THE ISAR PURSUANT TO THE PLAN) TO EXERCISE ALL OR A SPECIFIED PORTION
OF THE ISAR (TO THE EXTENT THEN EXERCISABLE PURSUANT TO ITS TERMS) AND TO
RECEIVE FROM THE COMPANY AN AMOUNT DETERMINED BY MULTIPLYING THE DIFFERENCE
OBTAINED BY SUBTRACTING THE EXERCISE PRICE PER SHARE OF THE ISAR FROM THE FAIR
MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF EXERCISE OF THE ISAR BY
THE NUMBER OF SHARES OF COMMON STOCK WITH RESPECT TO WHICH THE ISAR SHALL HAVE
BEEN EXERCISED, SUBJECT TO ANY LIMITATIONS THE COMMITTEE MAY IMPOSE.


 


9.4           PAYMENT AND LIMITATIONS ON EXERCISE.


 


(A)           PAYMENT OF THE AMOUNTS DETERMINED UNDER SECTION 9.2(C) AND
9.3(B) ABOVE SHALL BE IN CASH, IN COMMON STOCK (BASED ON ITS FAIR MARKET VALUE
AS OF THE DATE THE STOCK APPRECIATION RIGHT IS EXERCISED) OR A COMBINATION OF
BOTH, AS DETERMINED BY THE COMMITTEE. TO THE EXTENT SUCH PAYMENT IS EFFECTED IN
COMMON STOCK IT SHALL BE MADE SUBJECT TO SATISFACTION OF ALL PROVISIONS OF
SECTION 6.5 ABOVE PERTAINING TO OPTIONS.


 


(B)           HOLDERS OF STOCK APPRECIATION RIGHTS MAY BE REQUIRED TO COMPLY
WITH ANY TIMING OR OTHER RESTRICTIONS WITH RESPECT TO THE SETTLEMENT OR EXERCISE
OF A STOCK APPRECIATION RIGHT, INCLUDING A WINDOW-PERIOD LIMITATION, AS MAY BE
IMPOSED IN THE DISCRETION OF THE COMMITTEE.


 


ARTICLE X.
ADMINISTRATION


 


10.1         COMPENSATION COMMITTEE. THE COMPENSATION COMMITTEE (OR ANOTHER
COMMITTEE OR A SUBCOMMITTEE OF THE BOARD ASSUMING THE FUNCTIONS OF THE COMMITTEE
UNDER THE PLAN) SHALL CONSIST SOLELY OF TWO OR MORE INDEPENDENT DIRECTORS
APPOINTED

 

13

--------------------------------------------------------------------------------


 


BY AND HOLDING OFFICE AT THE PLEASURE OF THE BOARD, EACH OF WHOM IS BOTH A
“NON-EMPLOYEE DIRECTOR” AS DEFINED BY RULE 16B-3 AND AN “OUTSIDE DIRECTOR” FOR
PURPOSES OF SECTION 162(M) OF THE CODE. APPOINTMENT OF COMMITTEE MEMBERS SHALL
BE EFFECTIVE UPON ACCEPTANCE OF APPOINTMENT. COMMITTEE MEMBERS MAY RESIGN AT ANY
TIME BY DELIVERING WRITTEN NOTICE TO THE BOARD. VACANCIES IN THE COMMITTEE
MAY BE FILLED BY THE BOARD.


 


10.2         DUTIES AND POWERS OF COMMITTEE. IT SHALL BE THE DUTY OF THE
COMMITTEE TO CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN IN ACCORDANCE WITH
ITS PROVISIONS. THE COMMITTEE SHALL HAVE THE POWER TO INTERPRET THE PLAN AND THE
AWARD AGREEMENTS, AND TO ADOPT SUCH RULES FOR THE ADMINISTRATION, INTERPRETATION
AND APPLICATION OF THE PLAN AS ARE CONSISTENT THEREWITH, TO INTERPRET, AMEND OR
REVOKE ANY SUCH RULES AND TO AMEND ANY AWARD AGREEMENT PROVIDED THAT THE RIGHTS
OR OBLIGATIONS OF THE HOLDER OF THE AWARD THAT IS THE SUBJECT OF ANY SUCH AWARD
AGREEMENT ARE NOT AFFECTED ADVERSELY. ANY SUCH GRANT OR AWARD UNDER THE PLAN
NEED NOT BE THE SAME WITH RESPECT TO EACH HOLDER. ANY SUCH INTERPRETATIONS AND
RULES WITH RESPECT TO INCENTIVE STOCK OPTIONS SHALL BE CONSISTENT WITH THE
PROVISIONS OF SECTION 422 OF THE CODE. IN ITS ABSOLUTE DISCRETION, THE BOARD
MAY AT ANY TIME AND FROM TIME TO TIME EXERCISE ANY AND ALL RIGHTS AND DUTIES OF
THE COMMITTEE UNDER THE PLAN EXCEPT WITH RESPECT TO MATTERS WHICH UNDER
RULE 16B-3 OR SECTION 162(M) OF THE CODE, OR ANY REGULATIONS OR RULES ISSUED
THEREUNDER, ARE REQUIRED TO BE DETERMINED IN THE SOLE DISCRETION OF THE
COMMITTEE. NOTWITHSTANDING THE FOREGOING, THE FULL BOARD, ACTING BY A MAJORITY
OF ITS MEMBERS IN OFFICE, SHALL CONDUCT THE GENERAL ADMINISTRATION OF THE PLAN
WITH RESPECT TO OPTIONS, DIVIDEND EQUIVALENTS AND RESTRICTED STOCK GRANTED TO
INDEPENDENT DIRECTORS.


 


10.3         MAJORITY RULE; UNANIMOUS WRITTEN CONSENT. THE COMMITTEE SHALL ACT
BY A MAJORITY OF ITS MEMBERS IN ATTENDANCE AT A MEETING AT WHICH A QUORUM IS
PRESENT OR BY A MEMORANDUM OR OTHER WRITTEN INSTRUMENT SIGNED BY ALL MEMBERS OF
THE COMMITTEE.


 


10.4         COMPENSATION; PROFESSIONAL ASSISTANCE; GOOD FAITH ACTIONS. MEMBERS
OF THE COMMITTEE SHALL RECEIVE SUCH COMPENSATION, IF ANY, FOR THEIR SERVICES AS
MEMBERS AS MAY BE DETERMINED BY THE BOARD. ALL EXPENSES AND LIABILITIES WHICH
MEMBERS OF THE COMMITTEE INCUR IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN
SHALL BE BORNE BY THE COMPANY. THE COMMITTEE MAY, WITH THE APPROVAL OF THE
BOARD, EMPLOY ATTORNEYS, CONSULTANTS, ACCOUNTANTS, APPRAISERS, BROKERS OR OTHER
PERSONS. THE COMMITTEE, THE COMPANY AND THE COMPANY’S OFFICERS AND DIRECTORS
SHALL BE ENTITLED TO RELY UPON THE ADVICE, OPINIONS OR VALUATIONS OF ANY SUCH
PERSONS. ALL ACTIONS TAKEN AND ALL INTERPRETATIONS AND DETERMINATIONS MADE BY
THE COMMITTEE OR THE BOARD IN GOOD FAITH SHALL BE FINAL AND BINDING UPON ALL
HOLDERS, THE COMPANY AND ALL OTHER INTERESTED PERSONS. NO MEMBERS OF THE
COMMITTEE OR BOARD SHALL BE PERSONALLY LIABLE FOR ANY ACTION, DETERMINATION OR
INTERPRETATION MADE IN GOOD FAITH WITH RESPECT TO THE PLAN OR AWARDS, AND ALL
MEMBERS OF THE COMMITTEE AND THE BOARD SHALL BE FULLY PROTECTED BY THE COMPANY
IN RESPECT OF ANY SUCH ACTION, DETERMINATION OR INTERPRETATION.


 


10.5         DELEGATION OF AUTHORITY TO GRANT AWARDS. THE COMMITTEE MAY, BUT
NEED NOT, DELEGATE FROM TIME TO TIME SOME OR ALL OF ITS AUTHORITY TO GRANT
AWARDS UNDER THE PLAN TO A COMMITTEE CONSISTING OF ONE OR MORE MEMBERS OF THE
COMMITTEE OR OF ONE OR MORE OFFICERS OF THE COMPANY; PROVIDED, HOWEVER, THAT THE
COMMITTEE MAY NOT DELEGATE ITS AUTHORITY TO GRANT AWARDS TO INDIVIDUALS (A) WHO
ARE SUBJECT ON THE DATE OF THE GRANT TO THE REPORTING RULES UNDER
SECTION 16(A) OF THE EXCHANGE ACT, (B) WHO ARE SECTION 162(M) PARTICIPANTS, OR
(C) WHO ARE OFFICERS OF THE COMPANY WHO ARE DELEGATED AUTHORITY BY THE COMMITTEE
HEREUNDER. ANY DELEGATION HEREUNDER SHALL BE SUBJECT TO THE RESTRICTIONS AND
LIMITS THAT THE COMMITTEE SPECIFIES AT THE TIME OF SUCH DELEGATION OF AUTHORITY
AND MAY BE RESCINDED AT ANY TIME BY THE COMMITTEE. AT ALL TIMES, ANY COMMITTEE
APPOINTED UNDER THIS SECTION 10.5 SHALL SERVE IN SUCH CAPACITY AT THE PLEASURE
OF THE COMMITTEE.


 


ARTICLE XI.
MISCELLANEOUS PROVISIONS


 


11.1         NOT TRANSFERABLE.


 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 11.1(B):


 

(I)            NO AWARD UNDER THE PLAN MAY BE SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION OR, SUBJECT TO THE CONSENT OF THE ADMINISTRATOR, PURSUANT TO A DRO,
UNLESS AND UNTIL SUCH AWARD HAS BEEN EXERCISED, OR THE SHARES UNDERLYING SUCH
AWARD HAVE BEEN ISSUED, AND ALL RESTRICTIONS APPLICABLE TO SUCH SHARES HAVE
LAPSED.

 

(II)           NO AWARD OR INTEREST OR RIGHT THEREIN SHALL BE LIABLE FOR THE
DEBTS, CONTRACTS OR ENGAGEMENTS OF THE HOLDER OR HIS OR HER SUCCESSORS IN
INTEREST OR SHALL BE SUBJECT TO DISPOSITION BY TRANSFER, ALIENATION,
ANTICIPATION, PLEDGE, ENCUMBRANCE, ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH
DISPOSITION BE VOLUNTARY OR INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT,
LEVY, ATTACHMENT, GARNISHMENT OR ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS
(INCLUDING BANKRUPTCY), AND ANY ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND
VOID AND OF NO EFFECT, EXCEPT TO THE EXTENT THAT SUCH DISPOSITION IS PERMITTED
BY THE PRECEDING SENTENCE.

 

14

--------------------------------------------------------------------------------


 

(III)          DURING THE LIFETIME OF THE HOLDER, ONLY HE OR SHE MAY EXERCISE AN
OPTION OR OTHER AWARD (OR ANY PORTION THEREOF) GRANTED TO HIM OR HER UNDER THE
PLAN, UNLESS IT HAS BEEN DISPOSED OF WITH THE CONSENT OF THE ADMINISTRATOR
PURSUANT TO A DRO. AFTER THE DEATH OF THE HOLDER, ANY EXERCISABLE PORTION OF AN
OPTION OR OTHER AWARD MAY, PRIOR TO THE TIME WHEN SUCH PORTION BECOMES
UNEXERCISABLE UNDER THE PLAN OR THE APPLICABLE AWARD AGREEMENT, BE EXERCISED BY
HIS OR HER PERSONAL REPRESENTATIVE OR BY ANY PERSON EMPOWERED TO DO SO UNDER THE
DECEASED HOLDER’S WILL OR UNDER THE THEN APPLICABLE LAWS OF DESCENT AND
DISTRIBUTION.

 


(B)           NOTWITHSTANDING SECTION 11.1(A), IN THE CASE OF OPTIONS GRANTED TO
INDEPENDENT DIRECTORS, AN OPTIONEE WHO IS AN INDEPENDENT DIRECTOR MAY TRANSFER
AN OPTION TO A PERMITTED TRANSFEREE (AS DEFINED BELOW) SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS: (I) AN OPTION TRANSFERRED TO A PERMITTED TRANSFEREE SHALL
NOT BE ASSIGNABLE OR TRANSFERABLE BY THE PERMITTED TRANSFEREE OTHER THAN BY WILL
OR THE LAWS OF DESCENT AND DISTRIBUTION OR, SUBJECT TO THE CONSENT OF THE
ADMINISTRATOR, PURSUANT TO A DRO; (II) ANY OPTION WHICH IS TRANSFERRED TO A
PERMITTED TRANSFEREE SHALL CONTINUE TO BE SUBJECT TO ALL THE TERMS AND
CONDITIONS OF THE OPTION AS APPLICABLE TO THE ORIGINAL HOLDER (OTHER THAN THE
ABILITY TO FURTHER TRANSFER THE OPTION); AND (III) THE HOLDER AND THE PERMITTED
TRANSFEREE SHALL EXECUTE ANY AND ALL DOCUMENTS REQUESTED BY THE ADMINISTRATOR,
INCLUDING, WITHOUT LIMITATION DOCUMENTS TO (A) CONFIRM THE STATUS OF THE
TRANSFEREE AS A PERMITTED TRANSFEREE, (B) SATISFY ANY REQUIREMENTS FOR AN
EXEMPTION FOR THE TRANSFER UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS
AND (C) EVIDENCE THE TRANSFER. SHARES OF COMMON STOCK ACQUIRED BY A PERMITTED
TRANSFEREE THROUGH THE EXERCISE OF AN OPTION HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR ANY STATE SECURITIES ACT AND MAY NOT BE TRANSFERRED, NOR WILL
ANY ASSIGNEE OR TRANSFEREE THEREOF BE RECOGNIZED AS AN OWNER OF SUCH SHARES OF
COMMON STOCK FOR ANY PURPOSE, UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES ACT WITH RESPECT TO SUCH
SHARES SHALL THEN BE IN EFFECT OR UNLESS THE AVAILABILITY OF AN EXEMPTION FROM
REGISTRATION WITH RESPECT TO ANY PROPOSED TRANSFER OR DISPOSITION OF SUCH SHARES
SHALL BE ESTABLISHED TO THE SATISFACTION OF COUNSEL FOR THE COMPANY. FOR
PURPOSES OF THIS SECTION 11.1(B), “PERMITTED TRANSFEREE” SHALL MEAN, WITH
RESPECT TO A HOLDER, ANY CHILD, STEPCHILD, GRANDCHILD, PARENT, STEPPARENT,
GRANDPARENT, SPOUSE, FORMER SPOUSE, SIBLING, NIECE, NEPHEW, MOTHER-IN-LAW,
FATHER-IN-LAW, SON-IN-LAW, DAUGHTER-IN-LAW, BROTHER-IN-LAW, OR SISTER-IN-LAW,
INCLUDING ADOPTIVE RELATIONSHIPS, ANY PERSON SHARING THE HOLDER’S HOUSEHOLD
(OTHER THAN A TENANT OR EMPLOYEE), A TRUST IN WHICH THESE PERSONS (OR THE
HOLDER) CONTROL THE MANAGEMENT OF ASSETS, AND ANY OTHER ENTITY IN WHICH THESE
PERSONS (OR THE HOLDER) OWN MORE THAN FIFTY PERCENT OF THE VOTING INTERESTS, OR
ANY OTHER TRANSFEREE SPECIFICALLY APPROVED BY THE ADMINISTRATOR AFTER TAKING
INTO ACCOUNT ANY STATE OR FEDERAL TAX OR SECURITIES LAWS APPLICABLE TO
TRANSFERABLE OPTIONS.


 


11.2         AMENDMENT, SUSPENSION OR TERMINATION OF THE PLAN. EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 11.2, THE PLAN MAY BE WHOLLY OR PARTIALLY
AMENDED OR OTHERWISE MODIFIED, SUSPENDED OR TERMINATED AT ANY TIME OR FROM TIME
TO TIME BY THE ADMINISTRATOR (INCLUDING, BUT NOT LIMITED TO, AN AMENDMENT TO THE
NUMBER OF SHARES THAT MAY BE SUBJECT TO FUTURE AWARDS OF RESTRICTED STOCK
PURSUANT TO SECTION 7.3). HOWEVER, WITHOUT APPROVAL OF THE COMPANY’S
STOCKHOLDERS GIVEN WITHIN 12 MONTHS BEFORE OR AFTER THE ACTION BY THE
ADMINISTRATOR, NO ACTION OF THE ADMINISTRATOR MAY, EXCEPT AS PROVIDED IN
SECTION 11.3, INCREASE THE LIMITS IMPOSED IN SECTION 2.1 ON THE MAXIMUM NUMBER
OF SHARES WHICH MAY BE ISSUED UNDER THE PLAN. NO AMENDMENT, SUSPENSION OR
TERMINATION OF THE PLAN SHALL, WITHOUT THE CONSENT OF THE HOLDER, ALTER OR
IMPAIR ANY RIGHTS OR OBLIGATIONS UNDER ANY AWARD THERETOFORE GRANTED OR AWARDED,
UNLESS THE AWARD ITSELF OTHERWISE EXPRESSLY SO PROVIDES. NO AWARDS MAY BE
GRANTED OR AWARDED DURING ANY PERIOD OF SUSPENSION OR AFTER TERMINATION OF THE
PLAN, AND IN NO EVENT MAY ANY AWARD BE GRANTED UNDER THE PLAN AFTER THE FIRST TO
OCCUR OF THE FOLLOWING EVENTS:


 


(A)           THE EXPIRATION OF 10 YEARS FROM THE DATE THE PLAN IS ADOPTED BY
THE BOARD; OR


 


(B)           THE EXPIRATION OF 10 YEARS FROM THE DATE THE PLAN IS APPROVED BY
THE COMPANY’S STOCKHOLDERS UNDER SECTION 11.4.


 


11.3         CHANGES IN COMMON STOCK OR ASSETS OF THE COMPANY, ACQUISITION OR
LIQUIDATION OF THE COMPANY AND OTHER CORPORATE EVENTS.


 


(A)           SUBJECT TO SECTION 11.3(E), IN THE EVENT THAT THE ADMINISTRATOR
DETERMINES THAT ANY DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH,
COMMON STOCK, OTHER SECURITIES OR OTHER PROPERTY), RECAPITALIZATION,
RECLASSIFICATION, STOCK SPLIT, REVERSE STOCK SPLIT, REORGANIZATION, MERGER,
CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION, REPURCHASE, LIQUIDATION,
DISSOLUTION, OR SALE, TRANSFER, EXCHANGE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR EXCHANGE OF COMMON STOCK OR
OTHER SECURITIES OF THE COMPANY, ISSUANCE OF WARRANTS OR OTHER RIGHTS TO
PURCHASE COMMON STOCK OR OTHER SECURITIES OF THE COMPANY, OR OTHER SIMILAR
CORPORATE TRANSACTION OR EVENT, IN THE ADMINISTRATOR’S SOLE DISCRETION, AFFECTS
THE COMMON STOCK SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE ADMINISTRATOR TO
BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR WITH RESPECT
TO AN AWARD, THEN THE ADMINISTRATOR SHALL, IN SUCH MANNER AS IT MAY DEEM
EQUITABLE, ADJUST ANY OR ALL OF:

 

15

--------------------------------------------------------------------------------


 

(I)            THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES OR PROPERTY) WITH RESPECT TO WHICH AWARDS MAY BE GRANTED OR AWARDED
(INCLUDING, BUT NOT LIMITED TO, ADJUSTMENTS OF THE LIMITATIONS IN SECTION 2.1 ON
THE MAXIMUM NUMBER AND KIND OF SHARES WHICH MAY BE ISSUED AND ADJUSTMENTS OF THE
AWARD LIMIT);

 

(II)           THE NUMBER AND KIND OF SHARES OF COMMON STOCK (OR OTHER
SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS; AND

 

(III)          THE GRANT OR EXERCISE PRICE WITH RESPECT TO ANY AWARD.

 


(B)           SUBJECT TO SECTIONS 11.3(C) AND 11.3(E), IN THE EVENT OF ANY
TRANSACTION OR EVENT DESCRIBED IN SECTION 11.3(A) OR ANY UNUSUAL OR NONRECURRING
TRANSACTIONS OR EVENTS AFFECTING THE COMPANY, ANY AFFILIATE OF THE COMPANY, OR
THE FINANCIAL STATEMENTS OF THE COMPANY OR ANY AFFILIATE, OR OF CHANGES IN
APPLICABLE LAWS, REGULATIONS OR ACCOUNTING PRINCIPLES, THE ADMINISTRATOR, IN ITS
SOLE AND ABSOLUTE DISCRETION, AND ON SUCH TERMS AND CONDITIONS AS IT DEEMS
APPROPRIATE, EITHER BY THE TERMS OF THE AWARD OR BY ACTION TAKEN PRIOR TO THE
OCCURRENCE OF SUCH TRANSACTION OR EVENT AND EITHER AUTOMATICALLY OR UPON THE
HOLDER’S REQUEST, IS HEREBY AUTHORIZED TO TAKE ANY ONE OR MORE OF THE FOLLOWING
ACTIONS WHENEVER THE ADMINISTRATOR DETERMINES THAT SUCH ACTION IS APPROPRIATE IN
ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR POTENTIAL BENEFITS
INTENDED TO BE MADE AVAILABLE UNDER THE PLAN OR WITH RESPECT TO ANY AWARD UNDER
THE PLAN, TO FACILITATE SUCH TRANSACTIONS OR EVENTS OR TO GIVE EFFECT TO SUCH
CHANGES IN LAWS, REGULATIONS OR PRINCIPLES:


 

(I)            TO PROVIDE FOR EITHER THE PURCHASE OF ANY SUCH AWARD FOR AN
AMOUNT OF CASH EQUAL TO THE AMOUNT THAT COULD HAVE BEEN ATTAINED UPON THE
EXERCISE OF SUCH AWARD OR REALIZATION OF THE HOLDER’S RIGHTS HAD SUCH AWARD BEEN
CURRENTLY EXERCISABLE OR PAYABLE OR FULLY VESTED OR THE REPLACEMENT OF SUCH
AWARD WITH OTHER RIGHTS OR PROPERTY SELECTED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION;

 

(II)           TO PROVIDE THAT THE AWARD CANNOT VEST, BE EXERCISED OR BECOME
PAYABLE AFTER SUCH EVENT;

 

(III)          TO PROVIDE THAT SUCH AWARD SHALL BE EXERCISABLE AS TO ALL SHARES
COVERED THEREBY, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 5.3 OR THE
PROVISIONS OF SUCH AWARD;

 

(IV)          TO PROVIDE THAT SUCH AWARD BE ASSUMED BY THE SUCCESSOR OR SURVIVOR
CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, OR SHALL BE SUBSTITUTED FOR BY
SIMILAR OPTIONS, RIGHTS OR AWARDS COVERING THE STOCK OF THE SUCCESSOR OR
SURVIVOR CORPORATION, OR A PARENT OR SUBSIDIARY THEREOF, WITH APPROPRIATE
ADJUSTMENTS AS TO THE NUMBER AND KIND OF SHARES AND PRICES; AND

 

(V)           TO MAKE ADJUSTMENTS IN THE NUMBER AND TYPE OF SHARES OF COMMON
STOCK (OR OTHER SECURITIES OR PROPERTY) SUBJECT TO OUTSTANDING AWARDS, AND IN
THE NUMBER AND KIND OF OUTSTANDING RESTRICTED STOCK OR DEFERRED STOCK AND/OR IN
THE TERMS AND CONDITIONS OF (INCLUDING THE GRANT OR EXERCISE PRICE), AND THE
CRITERIA INCLUDED IN, OUTSTANDING OPTIONS, RIGHTS AND AWARDS AND OPTIONS, RIGHTS
AND AWARDS WHICH MAY BE GRANTED IN THE FUTURE.

 

(VI)          TO PROVIDE THAT, FOR A SPECIFIED PERIOD OF TIME PRIOR TO SUCH
EVENT, THE RESTRICTIONS IMPOSED UNDER AN AWARD AGREEMENT UPON SOME OR ALL SHARES
OF RESTRICTED STOCK OR DEFERRED STOCK MAY BE TERMINATED, AND, IN THE CASE OF
RESTRICTED STOCK, SOME OR ALL SHARES OF SUCH RESTRICTED STOCK MAY CEASE TO BE
SUBJECT TO REPURCHASE UNDER SECTION 7.6 OR FORFEITURE UNDER SECTION 7.5 AFTER
SUCH EVENT.

 


(C)           SUBJECT TO SECTIONS 11.3(E), 3.2 AND 3.3, THE ADMINISTRATOR MAY,
IN ITS DISCRETION, INCLUDE SUCH FURTHER PROVISIONS AND LIMITATIONS IN ANY AWARD,
AGREEMENT OR CERTIFICATE, AS IT MAY DEEM EQUITABLE AND IN THE BEST INTERESTS OF
THE COMPANY.


 


(D)           WITH RESPECT TO AWARDS WHICH ARE GRANTED TO SECTION 162(M)
PARTICIPANTS AND ARE INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER
SECTION 162(M)(4)(C), NO ADJUSTMENT OR ACTION DESCRIBED IN THIS SECTION 11.3 OR
IN ANY OTHER PROVISION OF THE PLAN SHALL BE AUTHORIZED TO THE EXTENT THAT SUCH
ADJUSTMENT OR ACTION WOULD CAUSE SUCH AWARD TO FAIL TO SO QUALIFY UNDER
SECTION 162(M)(4)(C), OR ANY SUCCESSOR PROVISIONS THERETO. NO ADJUSTMENT OR
ACTION DESCRIBED IN THIS SECTION 11.3 OR IN ANY OTHER PROVISION OF THE PLAN
SHALL BE AUTHORIZED TO THE EXTENT THAT SUCH ADJUSTMENT OR ACTION WOULD CAUSE THE
PLAN TO VIOLATE SECTION 422(B)(1) OF THE CODE. FURTHERMORE, NO SUCH ADJUSTMENT
OR ACTION SHALL BE AUTHORIZED TO THE EXTENT SUCH ADJUSTMENT OR ACTION WOULD
RESULT IN SHORT-SWING PROFITS LIABILITY UNDER SECTION 16 OR VIOLATE THE
EXEMPTIVE CONDITIONS OF RULE 16B-3 UNLESS THE ADMINISTRATOR DETERMINES THAT THE
AWARD IS NOT TO COMPLY WITH SUCH EXEMPTIVE CONDITIONS. THE NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO ANY AWARD SHALL ALWAYS BE ROUNDED TO THE NEXT WHOLE
NUMBER.


 


(E)           THE EXISTENCE OF THE PLAN, THE AWARD AGREEMENT AND THE AWARDS
GRANTED HEREUNDER SHALL NOT AFFECT OR RESTRICT IN ANY WAY THE RIGHT OR POWER OF
THE COMPANY OR THE STOCKHOLDERS OF THE COMPANY TO MAKE OR AUTHORIZE ANY
ADJUSTMENT, RECAPITALIZATION, REORGANIZATION OR OTHER CHANGE IN THE COMPANY’S
CAPITAL STRUCTURE OR ITS BUSINESS, ANY MERGER OR CONSOLIDATION OF THE COMPANY,
ANY ISSUE OF STOCK OR OF OPTIONS, WARRANTS OR RIGHTS TO PURCHASE STOCK OR OF
BONDS, DEBENTURES, PREFERRED OR PRIOR PREFERENCE STOCKS WHOSE RIGHTS ARE
SUPERIOR TO OR AFFECT THE COMMON STOCK OR THE RIGHTS THEREOF OR WHICH ARE
CONVERTIBLE

 

16

--------------------------------------------------------------------------------


 


INTO OR EXCHANGEABLE FOR COMMON STOCK, OR THE DISSOLUTION OR LIQUIDATION OF THE
COMPANY, OR ANY SALE OR TRANSFER OF ALL OR ANY PART OF ITS ASSETS OR BUSINESS,
OR ANY OTHER CORPORATE ACT OR PROCEEDING, WHETHER OF A SIMILAR CHARACTER OR
OTHERWISE.


 


11.4         APPROVAL OF PLAN BY STOCKHOLDERS. THE PLAN WILL BE SUBMITTED FOR
THE APPROVAL OF THE COMPANY’S STOCKHOLDERS WITHIN 12 MONTHS AFTER THE DATE OF
THE BOARD’S INITIAL ADOPTION OF THE PLAN. AWARDS MAY BE GRANTED OR AWARDED PRIOR
TO SUCH STOCKHOLDER APPROVAL, PROVIDED THAT SUCH AWARDS SHALL NOT BE EXERCISABLE
NOR SHALL SUCH AWARDS VEST PRIOR TO THE TIME WHEN THE PLAN IS APPROVED BY THE
STOCKHOLDERS, AND PROVIDED FURTHER THAT IF SUCH APPROVAL HAS NOT BEEN OBTAINED
AT THE END OF SAID TWELVE-MONTH PERIOD, ALL AWARDS PREVIOUSLY GRANTED OR AWARDED
UNDER THE PLAN SHALL THEREUPON BE CANCELED AND BECOME NULL AND VOID. IN
ADDITION, IF THE BOARD DETERMINES THAT AWARDS OTHER THAN OPTIONS OR STOCK
APPRECIATION RIGHTS WHICH MAY BE GRANTED TO SECTION 162(M) PARTICIPANTS SHOULD
CONTINUE TO BE ELIGIBLE TO QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER
SECTION 162(M)(4)(C) OF THE CODE, THE PERFORMANCE CRITERIA MUST BE DISCLOSED TO
AND APPROVED BY THE COMPANY’S STOCKHOLDERS NO LATER THAN THE FIRST STOCKHOLDER
MEETING THAT OCCURS IN THE FIFTH YEAR FOLLOWING THE YEAR IN WHICH THE COMPANY’S
STOCKHOLDERS PREVIOUSLY APPROVED THE PERFORMANCE CRITERIA.


 


11.5         TAX WITHHOLDING. THE COMPANY SHALL BE ENTITLED TO REQUIRE PAYMENT
IN CASH OR DEDUCTION FROM OTHER COMPENSATION PAYABLE TO EACH HOLDER OF ANY SUMS
REQUIRED BY FEDERAL, STATE OR LOCAL TAX LAW TO BE WITHHELD WITH RESPECT TO THE
ISSUANCE, VESTING, EXERCISE OR PAYMENT OF ANY AWARD. THE ADMINISTRATOR MAY IN
ITS DISCRETION AND IN SATISFACTION OF THE FOREGOING REQUIREMENT ALLOW SUCH
HOLDER TO ELECT TO HAVE THE COMPANY WITHHOLD SHARES OF COMMON STOCK OTHERWISE
ISSUABLE UNDER SUCH AWARD (OR ALLOW THE RETURN OF SHARES OF COMMON STOCK) HAVING
A FAIR MARKET VALUE EQUAL TO THE SUMS REQUIRED TO BE WITHHELD. NOTWITHSTANDING
ANY OTHER PROVISION OF THE PLAN, THE NUMBER OF SHARES OF COMMON STOCK WHICH
MAY BE WITHHELD WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF
ANY AWARD (OR WHICH MAY BE REPURCHASED FROM THE HOLDER OF SUCH AWARD WITHIN SIX
MONTHS AFTER SUCH SHARES OF COMMON STOCK WERE ACQUIRED BY THE HOLDER FROM THE
COMPANY) IN ORDER TO SATISFY THE HOLDER’S FEDERAL AND STATE INCOME AND PAYROLL
TAX LIABILITIES WITH RESPECT TO THE ISSUANCE, VESTING, EXERCISE OR PAYMENT OF
THE AWARD SHALL BE LIMITED TO THE NUMBER OF SHARES WHICH HAVE A FAIR MARKET
VALUE ON THE DATE OF WITHHOLDING OR REPURCHASE EQUAL TO THE AGGREGATE AMOUNT OF
SUCH LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING RATES FOR FEDERAL
AND STATE TAX INCOME AND PAYROLL TAX PURPOSES THAT ARE APPLICABLE TO SUCH
SUPPLEMENTAL TAXABLE INCOME.


 


11.6         RESTRICTIONS ON AWARDS. THIS PLAN SHALL BE INTERPRETED AND
CONSTRUED IN A MANNER CONSISTENT WITH THE COMPANY’S STATUS AS A REAL ESTATE
INVESTMENT TRUST (“REIT”), WITHIN THE MEANING OF SECTIONS 856 THROUGH 860 OF THE
CODE. NO AWARD SHALL BE GRANTED OR AWARDED, AND WITH RESPECT TO AN OPTION
ALREADY GRANTED UNDER THE PLAN, AN OPTION SHALL NOT BE EXERCISABLE:


 


(A)           TO THE EXTENT SUCH OPTION OR OTHER AWARD COULD CAUSE THE HOLDER TO
BE IN VIOLATION OF THE OWNERSHIP LIMIT; OR


 


(B)           IF, IN THE DISCRETION OF THE ADMINISTRATOR, SUCH OPTION OR OTHER
AWARD COULD IMPAIR THE COMPANY’S STATUS AS A REIT.


 


11.7         GRANT OF AWARDS TO SUBSIDIARY EMPLOYEES AND CONSULTANTS. THE
COMPANY AND ANY SUBSIDIARY MAY PROVIDE THROUGH THE ESTABLISHMENT OF A FORMAL
WRITTEN POLICY OR OTHERWISE FOR THE METHOD BY WHICH SHARES OF COMMON STOCK
AND/OR PAYMENT THEREFORE MAY BE EXCHANGED OR CONTRIBUTED BETWEEN THE COMPANY AND
SUCH SUBSIDIARY, OR MAY BE RETURNED TO THE COMPANY UPON ANY FORFEITURE OF COMMON
STOCK BY A SUBSIDIARY EMPLOYEE OR CONSULTANT, FOR THE PURPOSE OF ENSURING THAT
THE RELATIONSHIP BETWEEN THE COMPANY AND SUCH SUBSIDIARY REMAINS AT ARM’S
LENGTH.


 


11.8         LOANS. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, THE COMMITTEE
MAY, IN ITS DISCRETION, EXTEND ONE OR MORE LOANS TO EMPLOYEES IN CONNECTION WITH
THE EXERCISE OR RECEIPT OF AN AWARD GRANTED OR AWARDED UNDER THE PLAN, OR THE
ISSUANCE OF RESTRICTED STOCK OR DEFERRED STOCK AWARDED UNDER THE PLAN. THE TERMS
AND CONDITIONS OF ANY SUCH LOAN SHALL BE SET BY THE COMMITTEE.


 


11.9         FORFEITURE PROVISIONS. PURSUANT TO ITS GENERAL AUTHORITY TO
DETERMINE THE TERMS AND CONDITIONS APPLICABLE TO AWARDS UNDER THE PLAN, THE
ADMINISTRATOR SHALL HAVE THE RIGHT TO PROVIDE, IN THE TERMS OF AWARDS MADE UNDER
THE PLAN, OR TO REQUIRE A HOLDER TO AGREE BY SEPARATE WRITTEN INSTRUMENT, THAT
(A)(I) ANY PROCEEDS, GAINS OR OTHER ECONOMIC BENEFIT ACTUALLY OR CONSTRUCTIVELY
RECEIVED BY THE HOLDER UPON ANY RECEIPT OR EXERCISE OF THE AWARD, OR UPON THE
RECEIPT OR RESALE OF ANY COMMON STOCK UNDERLYING THE AWARD, MUST BE PAID TO THE
COMPANY, AND (II) THE AWARD SHALL TERMINATE AND ANY UNEXERCISED PORTION OF THE
AWARD (WHETHER OR NOT VESTED) SHALL BE FORFEITED, IF (B)(I) A TERMINATION OF
EMPLOYMENT, TERMINATION OF CONSULTANCY OR TERMINATION OF DIRECTORSHIP OCCURS
PRIOR TO A SPECIFIED DATE, OR WITHIN A SPECIFIED TIME PERIOD FOLLOWING RECEIPT
OR EXERCISE OF THE AWARD, OR (II) THE HOLDER AT ANY TIME, OR DURING A SPECIFIED
TIME PERIOD, ENGAGES IN ANY ACTIVITY IN COMPETITION WITH THE COMPANY, OR WHICH
IS INIMICAL, CONTRARY OR HARMFUL TO THE INTERESTS OF THE COMPANY, AS FURTHER
DEFINED BY THE ADMINISTRATOR OR (III) THE HOLDER INCURS A TERMINATION OF
EMPLOYMENT, TERMINATION OF CONSULTANCY OR TERMINATION OF DIRECTORSHIP FOR CAUSE.


 


11.10       EFFECT OF PLAN UPON OPTIONS AND COMPENSATION PLANS. THE ADOPTION OF
THE PLAN SHALL NOT AFFECT ANY OTHER COMPENSATION OR INCENTIVE PLANS IN EFFECT
FOR THE COMPANY OR ANY SUBSIDIARY. NOTHING IN THE PLAN SHALL BE CONSTRUED TO
LIMIT

 

17

--------------------------------------------------------------------------------


 


THE RIGHT OF THE COMPANY (A) TO ESTABLISH ANY OTHER FORMS OF INCENTIVES OR
COMPENSATION FOR EMPLOYEES, DIRECTORS OR CONSULTANTS OF THE COMPANY OR ANY
SUBSIDIARY, OR (B) TO GRANT OR ASSUME OPTIONS OR OTHER RIGHTS OR AWARDS
OTHERWISE THAN UNDER THE PLAN IN CONNECTION WITH ANY PROPER CORPORATE PURPOSE
INCLUDING BUT NOT BY WAY OF LIMITATION, THE GRANT OR ASSUMPTION OF OPTIONS IN
CONNECTION WITH THE ACQUISITION BY PURCHASE, LEASE, MERGER, CONSOLIDATION OR
OTHERWISE, OF THE BUSINESS, STOCK OR ASSETS OF ANY CORPORATION, PARTNERSHIP,
LIMITED LIABILITY COMPANY, FIRM OR ASSOCIATION.


 


11.11       COMPLIANCE WITH LAWS. THE PLAN, THE GRANTING AND VESTING OF AWARDS
UNDER THE PLAN AND THE ISSUANCE AND DELIVERY OF SHARES OF COMMON STOCK AND THE
PAYMENT OF MONEY UNDER THE PLAN OR UNDER AWARDS GRANTED OR AWARDED HEREUNDER ARE
SUBJECT TO COMPLIANCE WITH ALL APPLICABLE FEDERAL AND STATE LAWS, RULES AND
REGULATIONS (INCLUDING BUT NOT LIMITED TO STATE AND FEDERAL SECURITIES LAW AND
FEDERAL MARGIN REQUIREMENTS) AND TO SUCH APPROVALS BY ANY LISTING, REGULATORY OR
GOVERNMENTAL AUTHORITY AS MAY, IN THE OPINION OF COUNSEL FOR THE COMPANY, BE
NECESSARY OR ADVISABLE IN CONNECTION THEREWITH. ANY SECURITIES DELIVERED UNDER
THE PLAN SHALL BE SUBJECT TO SUCH RESTRICTIONS, AND THE PERSON ACQUIRING SUCH
SECURITIES SHALL, IF REQUESTED BY THE COMPANY, PROVIDE SUCH ASSURANCES AND
REPRESENTATIONS TO THE COMPANY AS THE COMPANY MAY DEEM NECESSARY OR DESIRABLE TO
ASSURE COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE PLAN AND AWARDS GRANTED OR AWARDED HEREUNDER
SHALL BE DEEMED AMENDED TO THE EXTENT NECESSARY TO CONFORM TO SUCH LAWS,
RULES AND REGULATIONS.


 


11.12       TITLES. TITLES ARE PROVIDED HEREIN FOR CONVENIENCE ONLY AND ARE NOT
TO SERVE AS A BASIS FOR INTERPRETATION OR CONSTRUCTION OF THE PLAN.


 


11.13       GOVERNING LAW. THE PLAN AND ANY AGREEMENTS HEREUNDER SHALL BE
ADMINISTERED, INTERPRETED AND ENFORCED UNDER THE INTERNAL LAWS OF THE STATE OF
MARYLAND WITHOUT REGARD TO CONFLICTS OF LAWS THEREOF.


 

* * *

 

I hereby certify that the foregoing amended and restated version of the Plan was
duly adopted by the Board of Directors of Realty Income Corporation on
February 21, 2006.

 

* * *

 

I hereby certify that the foregoing Plan was approved by the stockholders of
Realty Income Corporation on May 6, 2003.

 

Executed on this 21st day of February, 2006.

 

 

/s/ Michael R. Pfeiffer

 

 

Secretary

 

18

--------------------------------------------------------------------------------